 


 HR 6197 ENR: Community Service Senior Opportunities Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6197 
 
AN ACT 
To amend the Older Americans Act of 1965 to authorize appropriations for fiscal years 2007 through 2011, and for other purposes.  
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Older Americans Act Amendments of 2006.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—General Provision 
Sec. 101. Definitions. 
TITLE II—Administration on Aging 
Sec. 201. Elder abuse prevention and services. 
Sec. 202. Functions of the Assistant Secretary. 
Sec. 203. Federal agency consultation. 
Sec. 204. Administration. 
Sec. 205. Evaluation. 
Sec. 206. Reports. 
Sec. 207. Contracting and grant authority; private pay relationships; appropriate use of funds. 
Sec. 208. Nutrition education. 
Sec. 209. Pension counseling and information programs. 
Sec. 210. Authorization of appropriations. 
TITLE III—Grants for State and community programs on aging 
Sec. 301. Purpose; administration. 
Sec. 302. Definitions. 
Sec. 303. Authorization of appropriations; uses of funds. 
Sec. 304. Allotments. 
Sec. 305. Organization. 
Sec. 306. Area plans. 
Sec. 307. State plans. 
Sec. 308. Payments. 
Sec. 309. Nutrition services incentive program. 
Sec. 310. Consumer contributions. 
Sec. 311. Supportive services and senior centers. 
Sec. 312. Nutrition service. 
Sec. 313. Congregate nutrition program. 
Sec. 314. Home delivered nutrition services. 
Sec. 315. Criteria. 
Sec. 316. Nutrition. 
Sec. 317. Study of nutrition projects. 
Sec. 318. Sense of Congress recognizing the contribution of nutrition to the health of older adults. 
Sec. 319. Improving indoor air quality in buildings where older individuals congregate. 
Sec. 320. Caregiver support program definitions. 
Sec. 321. Caregiver support program. 
Sec. 322. National innovation. 
TITLE IV—Activities for health, independence, and longevity 
Sec. 401. Title. 
Sec. 402. Grant programs. 
Sec. 403. Career preparation for the field of aging. 
Sec. 404. Health care service demonstration projects in rural areas. 
Sec. 405. Technical assistance and innovation to improve transportation for older individuals. 
Sec. 406. Demonstration, support, and research projects for multigenerational activities and civic engagement activities. 
Sec. 407. Native American programs. 
Sec. 408. Multidisciplinary centers and multidisciplinary systems. 
Sec. 409. Community innovations for aging in place. 
Sec. 410. Responsibilities of Assistant Secretary. 
TITLE V—Older american community service employment program 
Sec. 501. Community Service Senior Opportunities Act. 
Sec. 502. Effective date. 
TITLE VI—Native Americans 
Sec. 601. Clarification of maintenance requirement. 
Sec. 602. Native Americans caregiver support program. 
TITLE VII—Allotments for vulnerable elder rights protection activities 
Sec. 701. Vulnerable elder rights protection activities. 
Sec. 702. Elder abuse, neglect, and exploitation. 
Sec. 703. Native American organization provisions. 
Sec. 704. Elder justice programs. 
Sec. 705. Rule of construction. 
TITLE VIII—Federal Youth Development Council 
Sec. 801. Short title. 
Sec. 802. Establishment and membership. 
Sec. 803. Duties of the Council. 
Sec. 804. Coordination with existing interagency coordination entities. 
Sec. 805. Assistance of staff. 
Sec. 806. Powers of the Council. 
Sec. 807. Report. 
Sec. 808. Termination. 
Sec. 809. Authorization of appropriations. 
TITLE IX—Conforming amendments 
Sec. 901. Conforming amendments to other Acts.   
IGeneral Provision 
101.Definitions 
(a)In generalSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended— 
(1)by striking paragraph (10) and inserting the following: 
 
(10) 
(A)The term assistive device includes an assistive technology device.  
(B)The terms assistive technology, assistive technology device, and assistive technology service have the meanings given such terms in section 3 of the Assistive Technology Act of 1998 (29 U.S.C. 3002). ;  
(2)by striking paragraph (12)(D) and inserting the following: 
 
(D)evidence-based health promotion programs, including programs related to the prevention and mitigation of the effects of chronic disease (including osteoporosis, hypertension, obesity, diabetes, and cardiovascular disease), alcohol and substance abuse reduction, smoking cessation, weight loss and control, stress management, falls prevention, physical activity, and improved nutrition; ;  
(3)by striking paragraph (24) and inserting the following: 
 
(24) 
(A)The term exploitation means the fraudulent or otherwise illegal, unauthorized, or improper act or process of an individual, including a caregiver or fiduciary, that uses the resources of an older individual for monetary or personal benefit, profit, or gain, or that results in depriving an older individual of rightful access to, or use of, benefits, resources, belongings, or assets.  
(B)In subparagraph (A), the term caregiver means an individual who has the responsibility for the care of an older individual, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law and means a family member or other individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an older individual. ;   
(4)in paragraph (29)(E)— 
(A)in clause (i), by striking and at the end;  
(B)in clause (ii), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(iii)older individuals at risk for institutional placement. ;   
(5)in paragraph (32)(D), by inserting , including an assisted living facility, after home;  
(6)by striking paragraph (34) and inserting the following: 
 
(34)The term neglect means— 
(A)the failure of a caregiver (as defined in paragraph (18)(B)) or fiduciary to provide the goods or services that are necessary to maintain the health or safety of an older individual; or  
(B)self-neglect. ; and   
(7)by adding at the end the following: 
 
(44)The term Aging and Disability Resource Center means an entity established by a State as part of the State system of long-term care, to provide a coordinated system for providing— 
(A)comprehensive information on the full range of available public and private long-term care programs, options, service providers, and resources within a community, including information on the availability of integrated long-term care;  
(B)personal counseling to assist individuals in assessing their existing or anticipated long-term care needs, and developing and implementing a plan for long-term care designed to meet their specific needs and circumstances; and  
(C)consumers access to the range of publicly-supported long-term care programs for which consumers may be eligible, by serving as a convenient point of entry for such programs.  
(45)The term at risk for institutional placement means, with respect to an older individual, that such individual is unable to perform at least 2 activities of daily living without substantial assistance (including verbal reminding, physical cuing, or supervision) and is determined by the State involved to be in need of placement in a long-term care facility.  
(46)The term civic engagement means an individual or collective action designed to address a public concern or an unmet human, educational, health care, environmental, or public safety need.  
(47)The term elder justice— 
(A)used with respect to older individuals, collectively, means efforts to prevent, detect, treat, intervene in, and respond to elder abuse, neglect, and exploitation and to protect older individuals with diminished capacity while maximizing their autonomy; and  
(B)used with respect to an individual who is an older individual, means the recognition of the individual's rights, including the right to be free of abuse, neglect, and exploitation.  
(48)The term fiduciary— 
(A)means a person or entity with the legal responsibility— 
(i)to make decisions on behalf of and for the benefit of another person; and  
(ii)to act in good faith and with fairness; and  
(B)includes a trustee, a guardian, a conservator, an executor, an agent under a financial power of attorney or health care power of attorney, or a representative payee.  
(49)The term Hispanic-serving institution has the meaning given the term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a).  
(50)The term long-term care means any service, care, or item (including an assistive device), including a disease prevention and health promotion service, an in-home service, and a case management service— 
(A)intended to assist individuals in coping with, and to the extent practicable compensate for, a functional impairment in carrying out activities of daily living;  
(B)furnished at home, in a community care setting (including a small community care setting as defined in subsection (g)(1), and a large community care setting as defined in subsection (h)(1), of section 1929 of the Social Security Act (42 U.S.C. 1396t)), or in a long-term care facility; and  
(C)not furnished to prevent, diagnose, treat, or cure a medical disease or condition.  
(51)The term self-directed care means an approach to providing services (including programs, benefits, supports, and technology) under this Act intended to assist an individual with activities of daily living, in which— 
(A)such services (including the amount, duration, scope, provider, and location of such services) are planned, budgeted, and purchased under the direction and control of such individual;  
(B)such individual is provided with such information and assistance as are necessary and appropriate to enable such individual to make informed decisions about the individual’s care options;  
(C)the needs, capabilities, and preferences of such individual with respect to such services, and such individual’s ability to direct and control the individual’s receipt of such services, are assessed by the area agency on aging (or other agency designated by the area agency on aging) involved;  
(D)based on the assessment made under subparagraph (C), the area agency on aging (or other agency designated by the area agency on aging) develops together with such individual and the individual’s family, caregiver (as defined in paragraph (18)(B)), or legal representative— 
(i)a plan of services for such individual that specifies which services such individual will be responsible for directing;  
(ii)a determination of the role of family members (and others whose participation is sought by such individual) in providing services under such plan; and  
(iii)a budget for such services; and  
(E)the area agency on aging or State agency provides for oversight of such individual’s self-directed receipt of services, including steps to ensure the quality of services provided and the appropriate use of funds under this Act.  
(52)The term self-neglect means an adult’s inability, due to physical or mental impairment or diminished capacity, to perform essential self-care tasks including— 
(A)obtaining essential food, clothing, shelter, and medical care;  
(B)obtaining goods and services necessary to maintain physical health, mental health, or general safety; or  
(C)managing one’s own financial affairs.  
(53)The term State system of long-term care means the Federal, State, and local programs and activities administered by a State that provide, support, or facilitate access to long-term care for individuals in such State.  
(54)The term integrated long-term care— 
(A)means items and services that consist of— 
(i)with respect to long-term care— 
(I)long-term care items or services provided under a State plan for medical assistance under the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), including nursing facility services, home and community-based services, personal care services, and case management services provided under the plan; and  
(II)any other supports, items, or services that are available under any federally funded long-term care program; and  
(ii)with respect to other health care, items and services covered under— 
(I)the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.);  
(II)the State plan for medical assistance under the Medicaid program; or  
(III)any other federally funded health care program; and  
(B)includes items or services described in subparagraph (A) that are provided under a public or private managed care plan or through any other service provider. .  
(b)Redesignation and reordering of definitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended— 
(1)by redesignating paragraphs (1) through (54) as paragraphs (45), (7), (50), (39), (26), (27), (54), (13), (48), (8), (29), (14), (1), (2), (3), (5), (6), (10), (30), (37), (11), (15), (16), (18), (21), (22), (23), (24), (28), (31), (33), (35), (36), (38), (40), (41), (42), (43), (44), (51), (53), (19), (49), (4), (9), (12), (17), (20), (25), (34), (46), (47), (52), and (32), respectively; and  
(2)so that paragraphs (1) through (54), as so redesignated in paragraph (1), appear in numerical order.  
IIAdministration on Aging 
201.Elder Abuse Prevention and ServicesSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended by adding at the end the following: 
 
(e) 
(1)The Assistant Secretary is authorized to designate within the Administration a person to have responsibility for elder abuse prevention and services.  
(2)It shall be the duty of the Assistant Secretary, acting through the person designated to have responsibility for elder abuse prevention and services— 
(A)to develop objectives, priorities, policy, and a long-term plan for— 
(i)facilitating the development, implementation, and continuous improvement of a coordinated, multidisciplinary elder justice system in the United States;  
(ii)providing Federal leadership to support State efforts in carrying out elder justice programs and activities relating to— 
(I)elder abuse prevention, detection, treatment, intervention, and response;  
(II)training of individuals regarding the matters described in subclause (I); and  
(III)the development of a State comprehensive elder justice system, as defined in section 752(b);  
(iii)establishing Federal guidelines and disseminating best practices for uniform data collection and reporting by States;  
(iv)working with States, the Department of Justice, and other Federal entities to annually collect, maintain, and disseminate data relating to elder abuse, neglect, and exploitation, to the extent practicable;  
(v)establishing an information clearinghouse to collect, maintain, and disseminate information concerning best practices and resources for training, technical assistance, and other activities to assist States and communities to carry out evidence-based programs to prevent and address elder abuse, neglect, and exploitation;  
(vi)conducting research related to elder abuse, neglect, and exploitation;  
(vii)providing technical assistance to States and other eligible entities that provide or fund the provision of the services described in title VII;  
(viii)carrying out a study to determine the national incidence and prevalence of elder abuse, neglect, and exploitation in all settings; and  
(ix)promoting collaborative efforts and diminishing duplicative efforts in the development and carrying out of elder justice programs at the Federal, State and local levels; and  
(B)to assist States and other eligible entities under title VII to develop strategic plans to better coordinate elder justice activities, research, and training.  
(3)The Secretary, acting through the Assistant Secretary, may issue such regulations as may be necessary to carry out this subsection and section 752.  
(f) 
(1)The Assistant Secretary may designate an officer or employee who shall be responsible for the administration of mental health services authorized under this Act.  
(2)It shall be the duty of the Assistant Secretary, acting through the individual designated under paragraph (1), to develop objectives, priorities, and a long-term plan for supporting State and local efforts involving education about and prevention, detection, and treatment of mental disorders, including age-related dementia, depression, and Alzheimer’s disease and related neurological disorders with neurological and organic brain dysfunction. .  
202.Functions of the Assistant SecretarySection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended— 
(1)in subsection (a)— 
(A)in paragraph (5), by inserting assistive technology, after housing,;  
(B)by striking paragraph (12) and inserting the following: 
 
(12) 
(A)consult and coordinate activities with the Administrator of the Centers for Medicare & Medicaid Services and the heads of other Federal entities to implement and build awareness of programs providing benefits affecting older individuals; and  
(B)carry on a continuing evaluation of the programs and activities related to the objectives of this Act, with particular attention to the impact of the programs and activities carried out under— 
(i)titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq., 1396 et seq.);  
(ii)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); and  
(iii)the National Housing Act (12 U.S.C. 1701 et seq.) relating to housing for older individuals and the setting of standards for the licensing of nursing homes, intermediate care homes, and other facilities providing care for such individuals; ;  
(C)by striking paragraph (20) and inserting the following: 
 
(20) 
(A)encourage, and provide technical assistance to, States, area agencies on aging, and service providers to carry out outreach and benefits enrollment assistance to inform and enroll older individuals with greatest economic need, who may be eligible to participate, but who are not participating, in Federal and State programs providing benefits for which the individuals are eligible, including— 
(i)supplemental security income benefits under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), or assistance under a State plan program under such title;  
(ii)medical assistance under title XIX of such Act (42 U.S.C. 1396 et seq.);  
(iii)benefits under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.); or  
(iv)benefits under any other applicable program; and  
(B)at the election of the Assistant Secretary and in cooperation with related Federal agency partners administering the Federal programs, make a grant to or enter into a contract with a qualified, experienced entity to establish a National Center on Senior Benefits Outreach and Enrollment, which shall— 
(i)maintain and update web-based decision support and enrollment tools, and integrated, person-centered systems, designed to inform older individuals about the full range of benefits for which the individuals may be eligible under Federal and State programs;  
(ii)utilize cost-effective strategies to find older individuals with greatest economic need and enroll the individuals in the programs;  
(iii)create and support efforts for Aging and Disability Resource Centers, and other public and private State and community-based organizations, including faith-based organizations and coalitions, to serve as benefits enrollment centers for the programs;  
(iv)develop and maintain an information clearinghouse on best practices and cost-effective methods for finding and enrolling older individuals with greatest economic need in the programs for which the individuals are eligible; and  
(v)provide, in collaboration with related Federal agency partners administering the Federal programs, training and technical assistance on effective outreach, screening, enrollment, and follow-up strategies; ;  
(D)in paragraph (26)— 
(i)in subsection (D)— 
(I)by striking gaps in; and  
(II)by inserting (including services that would permit such individuals to receive long-term care in home and community-based settings) after individuals; and  
(ii)in subsection (E), by striking and at the end;  
(E)in paragraph (27)— 
(i)in subparagraph (B), by adding and at the end; and  
(ii)by striking subparagraph (D); and  
(F)by adding at the end the following: 
 
(28)make available to States, area agencies on aging, and service providers information and technical assistance to support the provision of evidence-based disease prevention and health promotion services. ;   
(2)by striking subsections (b) and (c), and inserting the following: 
 
(b)To promote the development and implementation of comprehensive, coordinated systems at Federal, State, and local levels that enable older individuals to receive long-term care in home and community-based settings, in a manner responsive to the needs and preferences of older individuals and their family caregivers, the Assistant Secretary shall, consistent with the applicable provisions of this title— 
(1)collaborate, coordinate, and consult with other Federal entities responsible for formulating and implementing programs, benefits, and services related to providing long-term care, and may make grants, contracts, and cooperative agreements with funds received from other Federal entities;  
(2)conduct research and demonstration projects to identify innovative, cost-effective strategies for modifying State systems of long-term care to— 
(A)respond to the needs and preferences of older individuals and family caregivers; and  
(B)target services to individuals at risk for institutional placement, to permit such individuals to remain in home and community-based settings;  
(3)establish criteria for and promote the implementation (through area agencies on aging, service providers, and such other entities as the Assistant Secretary determines to be appropriate) of evidence-based programs to assist older individuals and their family caregivers in learning about and making behavioral changes intended to reduce the risk of injury, disease, and disability among older individuals;  
(4)facilitate, in coordination with the Administrator of the Centers for Medicare & Medicaid Services, and other heads of Federal entities as appropriate, the provision of long-term care in home and community-based settings, including the provision of such care through self-directed care models that— 
(A)provide for the assessment of the needs and preferences of an individual at risk for institutional placement to help such individual avoid unnecessary institutional placement and depletion of income and assets to qualify for benefits under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);  
(B)respond to the needs and preferences of such individual and provide the option— 
(i)for the individual to direct and control the receipt of supportive services provided; or  
(ii)as appropriate, for a person who was appointed by the individual, or is legally acting on the individual’s behalf, in order to represent or advise the individual in financial or service coordination matters (referred to in this paragraph as a representative of the individual), to direct and control the receipt of those services; and  
(C)assist an older individual (or, as appropriate, a representative of the individual) to develop a plan for long-term support, including selecting, budgeting for, and purchasing home and community-based long-term care and supportive services;  
(5)provide for the Administration to play a lead role with respect to issues concerning home and community-based long-term care, including— 
(A)directing (as the Secretary or the President determines to be appropriate) or otherwise participating in departmental and interdepartmental activities concerning long-term care;  
(B)reviewing and commenting on departmental rules, regulations, and policies related to providing long-term care; and  
(C)making recommendations to the Secretary with respect to home and community-based long-term care, including recommendations based on findings made through projects conducted under paragraph (2);  
(6)promote, in coordination with other appropriate Federal agencies— 
(A)enhanced awareness by the public of the importance of planning in advance for long-term care; and  
(B)the availability of information and resources to assist in such planning;  
(7)ensure access to, and the dissemination of, information about all long-term care options and service providers, including the availability of integrated long-term care;  
(8)implement in all States Aging and Disability Resource Centers— 
(A)to serve as visible and trusted sources of information on the full range of long-term care options, including both institutional and home and community-based care, which are available in the community;  
(B)to provide personalized and consumer-friendly assistance to empower individuals to make informed decisions about their care options;  
(C)to provide coordinated and streamlined access to all publicly supported long-term care options so that consumers can obtain the care they need through a single intake, assessment, and eligibility determination process;  
(D)to help individuals to plan ahead for their future long-term care needs; and  
(E)to assist (in coordination with the entities carrying out the health insurance information, counseling, and assistance program (receiving funding under section 4360 of the Omnibus Budget Reconciliation Act of 1990 (42 U.S.C. 1395b–4)) in the States) beneficiaries, and prospective beneficiaries, under the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in understanding and accessing prescription drug and preventative health benefits under the provisions of, and amendments made by, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003;  
(9)establish, either directly or through grants or contracts, national technical assistance programs to assist State agencies, area agencies on aging, and community-based service providers funded under this Act in implementing— 
(A)home and community-based long-term care systems, including evidence-based programs; and  
(B)evidence-based disease prevention and health promotion services programs;  
(10)develop, in collaboration with the Administrator of the Centers for Medicare & Medicaid Services, performance standards and measures for use by States to determine the extent to which their State systems of long-term care fulfill the objectives described in this subsection; and  
(11)conduct such other activities as the Assistant Secretary determines to be appropriate.  
(c)The Assistant Secretary, in consultation with the Chief Executive Officer of the Corporation for National and Community Service, shall— 
(1)encourage and permit volunteer groups (including organizations carrying out national service programs and including organizations of youth in secondary or postsecondary school) that are active in supportive services and civic engagement to participate and be involved individually or through representative groups in supportive service and civic engagement programs or activities to the maximum extent feasible;  
(2)develop a comprehensive strategy for utilizing older individuals to address critical local needs of national concern, including the engagement of older individuals in the activities of public and nonprofit organizations such as community-based organizations, including faith-based organizations; and  
(3)encourage other community capacity-building initiatives involving older individuals, with particular attention to initiatives that demonstrate effectiveness and cost savings in meeting critical needs. ; and  
(3)in subsection (e)(1)(A), by striking the semicolon at the end and inserting a period.  
203.Federal agency consultationSection 203 of the Older Americans Act of 1965 (42 U.S.C. 3013) is amended— 
(1)in subsection (a)(3)(A)— 
(A)by striking (with particular attention to low-income minority older individuals and older individuals residing in rural areas) and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas); and  
(B)by striking section 507 and inserting section 518;  
(2)in subsection (b)— 
(A)in paragraph (17), by striking and at the end;  
(B)in paragraph (18), by striking the period and inserting , and; and  
(C)by adding at the end the following: 
 
(19)sections 4 and 5 of the Assistive Technology Act of 1998 (29 U.S.C. 3003, 3004). ; and  
(3)by adding at the end the following: 
 
(c) 
(1)The Secretary, in collaboration with the Federal officials specified in paragraph (2), shall establish an Interagency Coordinating Committee on Aging (referred to in this subsection as the Committee) focusing on the coordination of agencies with respect to aging issues.  
(2)The officials referred to in paragraph (1) shall include the Secretary of Labor and the Secretary of Housing and Urban Development, and may include, at the direction of the President, the Attorney General, the Secretary of Transportation, the Secretary of the Treasury, the Secretary of Agriculture, the Secretary of Homeland Security, the Commissioner of Social Security, and such other Federal officials as the President may direct. An official described in this paragraph may appoint a designee to carry out the official's duties under paragraph (1).  
(3)The Secretary of Health and Human Services shall serve as the first chairperson of the Committee, for 1 term, and the Secretary of Housing and Urban Development shall serve as the chairperson for the following term. After that following term, the Committee shall select a chairperson from among the members of the Committee, and any member may serve as the chairperson. No member may serve as the chairperson for more than 1 consecutive term.  
(4)For purposes of this subsection, a term shall be a period of 2 calendar years.  
(5)The Committee shall meet not less often than once each year.  
(6)The Committee shall— 
(A)share information with and establish an ongoing system to improve coordination among Federal agencies with responsibility for programs and services for older individuals and recommend improvements to such system with an emphasis on— 
(i)improving access to programs and services for older individuals;  
(ii)maximizing the impact of federally funded programs and services for older individuals by increasing the efficiency, effectiveness, and delivery of such programs and services;  
(iii)planning and preparing for the impact of demographic changes on programs and services for older individuals; and  
(iv)reducing or eliminating areas of overlap and duplication by Federal agencies in the provision and accessibility of such programs and services;  
(B)identify, promote, and implement (as appropriate), best practices and evidence-based program and service models to assist older individuals in meeting their housing, health care, and other supportive service needs, including— 
(i)consumer-directed care models for home and community-based care and supportive services that link housing, health care, and other supportive services and that facilitate aging in place, enabling older individuals to remain in their homes and communities as the individuals age; and  
(ii)innovations in technology applications (including assistive technology devices and assistive technology services) that give older individuals access to information on available services or that help in providing services to older individuals;  
(C)collect and disseminate information about older individuals and the programs and services available to the individuals to ensure that the individuals can access comprehensive information;  
(D)work with the Federal Interagency Forum on Aging-Related Statistics, the Bureau of the Census, and member agencies to ensure the continued collection of data relating to the housing, health care, and other supportive service needs of older individuals and to support efforts to identify and address unmet data needs;  
(E)actively seek input from and consult with nongovernmental experts and organizations, including public health interest and research groups and foundations about the activities described in subparagraphs (A) through (F);  
(F)identify any barriers and impediments, including barriers and impediments in statutory and regulatory law, to the access and use by older individuals of federally funded programs and services; and  
(G)work with States to better provide housing, health care, and other supportive services to older individuals by— 
(i)holding meetings with State agencies;  
(ii)providing ongoing technical assistance to States about better meeting the needs of older individuals; and  
(iii)working with States to designate liaisons, from the State agencies, to the Committee.  
(7)Not later than 90 days following the end of each term, the Committee shall prepare and submit to the Committee on Financial Services of the House of Representatives, the Committee on Education and the Workforce of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, the Committee on Ways and Means of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Special Committee on Aging of the Senate, a report that— 
(A)describes the activities and accomplishments of the Committee in— 
(i)enhancing the overall coordination of federally funded programs and services for older individuals; and  
(ii)meeting the requirements of paragraph (6);  
(B)incorporates an analysis from the head of each agency that is a member of the interagency coordinating committee established under paragraph (1) that describes the barriers and impediments, including barriers and impediments in statutory and regulatory law (as the chairperson of the Committee determines to be appropriate), to the access and use by older individuals of programs and services administered by such agency; and  
(C)makes such recommendations as the chairman determines to be appropriate for actions to meet the needs described in paragraph (6) and for coordinating programs and services designed to meet those needs.  
(8)On the request of the Committee, any Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. .  
204.AdministrationSection 205 of the Older Americans Act of 1965 (42 U.S.C. 3016) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (C), by adding and at the end;  
(ii)in subparagraph (D), by striking ; and and inserting a period; and  
(iii)by striking subparagraph (E); and  
(B)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)by amending clause (i) to read as follows: 
 
(i)designing, implementing, and evaluating evidence-based programs to support improved nutrition and regular physical activity for older individuals; ;  
(II)by amending clause (iii) to read as follows: 
 
(iii)conducting outreach and disseminating evidence-based information to nutrition service providers about the benefits of healthful diets and regular physical activity, including information about the most current Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), the Food Guidance System of the Department of Agriculture, and advances in nutrition science; ;   
(III)in clause (vii), by striking and at the end; and  
(IV)by striking clause (viii) and inserting the following: 
 
(viii)disseminating guidance that describes strategies for improving the nutritional quality of meals provided under title III, including strategies for increasing the consumption of whole grains, lowfat dairy products, fruits, and vegetables;  
(ix)developing and disseminating guidelines for conducting nutrient analyses of meals provided under subparts 1 and 2 of part C of title III, including guidelines for averaging key nutrients over an appropriate period of time; and  
(x)providing technical assistance to the regional offices of the Administration with respect to each duty described in clauses (i) through (ix). ; and  
(ii)by amending subparagraph (C)(i) to read as follows: 
 
(i)have expertise in nutrition, energy balance, and meal planning; and .  
205.EvaluationThe first sentence of section 206(g) of the Older Americans Act of 1965 (42 U.S.C. 3017(g)) is amended to read as follows: From the total amount appropriated for each fiscal year to carry out title III, the Secretary may use such sums as may be necessary, but not to exceed ½ of 1 percent of such amount, for purposes of conducting evaluations under this section, either directly or through grants or contracts..  
206.ReportsSection 207(b)(2) of the Older Americans Act of 1965 (42 U.S.C. 3018(b)(2)) is amended— 
(1)in subparagraph (B), by striking Labor and inserting the Workforce; and  
(2)in subparagraph (C), by striking Labor and Human Resources and inserting Health, Education, Labor, and Pensions.  
207.Contracting and grant authority; private pay relationships; appropriate use of fundsSection 212 of the Older Americans Act of 1965 (42 U.S.C. 3020c) is amended to read as follows: 
 
212.Contracting and grant authority; private pay relationships; appropriate use of funds 
(a)In generalSubject to subsection (b), this Act shall not be construed to prevent a recipient of a grant or a contract under this Act (other than title V) from entering into an agreement with a profitmaking organization for the recipient to provide services to individuals or entities not otherwise receiving services under this Act, provided that— 
(1)if funds provided under this Act to such recipient are initially used by the recipient to pay part or all of a cost incurred by the recipient in developing and carrying out such agreement, such agreement guarantees that the cost is reimbursed to the recipient;  
(2)if such agreement provides for the provision of 1 or more services, of the type provided under this Act by or on behalf of such recipient, to an individual or entity seeking to receive such services— 
(A)the individuals and entities may only purchase such services at their fair market rate;  
(B)all costs incurred by the recipient in providing such services (and not otherwise reimbursed under paragraph (1)), are reimbursed to such recipient; and  
(C)the recipient reports the rates for providing such services under such agreement in accordance with subsection (c) and the rates are consistent with the prevailing market rate for provision of such services in the relevant geographic area as determined by the State agency or area agency on aging (as applicable); and  
(3)any amount of payment to the recipient under the agreement that exceeds reimbursement under this subsection of the recipient's costs is used to provide, or support the provision of, services under this Act.  
(b)Ensuring appropriate use of fundsAn agreement described in subsection (a) may not— 
(1)be made without the prior approval of the State agency (or, in the case of a grantee under title VI, without the prior recommendation of the Director of the Office for American Indian, Alaska Native, and Native Hawaiian Aging and the prior approval of the Assistant Secretary), after timely submission of all relevant documents related to the agreement including information on all costs incurred;  
(2)directly or indirectly provide for, or have the effect of, paying, reimbursing, subsidizing, or otherwise compensating an individual or entity in an amount that exceeds the fair market value of the services subject to such agreement;  
(3)result in the displacement of services otherwise available to an older individual with greatest social need, an older individual with greatest economic need, or an older individual who is at risk for institutional placement; or  
(4)in any other way compromise, undermine, or be inconsistent with the objective of serving the needs of older individuals, as determined by the Assistant Secretary.  
(c)Monitoring and reportingTo ensure that any agreement described in subsection (a) complies with the requirements of this section and other applicable provisions of this Act, the Assistant Secretary shall develop and implement uniform monitoring procedures and reporting requirements consistent with the provisions of subparagraphs (A) through (E) of section 306(a)(13) in consultation with the State agencies and area agencies on aging. The Assistant Secretary shall annually prepare and submit to the chairpersons and ranking members of the appropriate committees of Congress a report analyzing all such agreements, and the costs incurred and services provided under the agreements. This report shall contain information on the number of the agreements per State, summaries of all the agreements, and information on the type of organizations participating in the agreements, types of services provided under the agreements, and the net proceeds from, and documentation of funds spent and reimbursed, under the agreements.  
(d)Timely reimbursementAll reimbursements made under this section shall be made in a timely manner, according to standards specified by the Assistant Secretary.  
(e)CostIn this section, the term cost means an expense, including an administrative expense, incurred by a recipient in developing or carrying out an agreement described in subsection (a), whether the recipient contributed funds, staff time, or other plant, equipment, or services to meet the expense. .  
208.Nutrition educationSection 214 of the Older Americans Act of 1965 (42 U.S.C. 3020e) is amended to read as follows: 
 
214.Nutrition educationThe Assistant Secretary, in consultation with the Secretary of Agriculture, shall conduct outreach and provide technical assistance to agencies and organizations that serve older individuals to assist such agencies and organizations to carry out integrated health promotion and disease prevention programs that— 
(1)are designed for older individuals; and  
(2)include— 
(A)nutrition education;  
(B)physical activity; and  
(C)other activities to modify behavior and to improve health literacy, including providing information on optimal nutrient intake, through nutrition education and nutrition assessment and counseling, in accordance with section 339(2)(J). .  
209.Pension counseling and information programsSection 215 of the Older Americans Act of 1965 (42 U.S.C. 3020e–1) is amended— 
(1)in subsection (e)(1)(J), by striking and low income retirees and inserting , low-income retirees, and older individuals with limited English proficiency;  
(2)in subsection (f), by striking paragraph (2) and inserting the following: 
 
(2)The ability of the entity to perform effective outreach to affected populations, particularly populations with limited English proficiency and other populations that are identified as in need of special outreach. ; and  
(3)in subsection (h)(2), by inserting (including individuals with limited English proficiency) after individuals.  
210.Authorization of appropriationsSection 216 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended— 
(1)in subsection (a), by striking 2001, 2002, 2003, 2004, and 2005 and inserting 2007, 2008, 2009, 2010, and 2011.; and  
(2)in subsections (b) and (c), by striking year and all that follows through years, and inserting years 2007, 2008, 2009, 2010, and 2011.  
IIIGrants for State and community programs on aging 
301.Purpose; administrationSection 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is amended— 
(1)in subparagraph (D), by striking and at the end;  
(2)in subparagraph (E), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following: 
 
(F)organizations that have experience in providing training, placement, and stipends for volunteers or participants who are older individuals (such as organizations carrying out Federal service programs administered by the Corporation for National and Community Service), in community service settings. .   
302.DefinitionsSection 302 of the Older Americans Act of 1965 (42 U.S.C. 3022) is amended— 
(1)by adding at the end the following: 
 
(4)The term family caregiver means an adult family member, or another individual, who is an informal provider of in-home and community care to an older individual or to an individual with Alzheimer's disease or a related disorder with neurological and organic brain dysfunction. ;  
(2)by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (2), and (3), respectively; and  
(3)by moving paragraph (4), as so redesignated, to the end of the section.  
303.Authorization of appropriations; uses of fundsSection 303 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended— 
(1)in subsections (a)(1), (b), and (d), by striking year 2001 and all that follows through years each place it appears, and inserting years 2007, 2008, 2009, 2010, and 2011; and  
(2)in subsection (e)— 
(A)in paragraph (1) by striking $125,000,000 and all that follows and inserting $160,000,000 for fiscal year 2007.;  
(B)in paragraph (2), by striking such sums and all that follows and inserting $166,500,000 for fiscal year 2008, $173,000,000 for fiscal year 2009, $180,000,000 for fiscal year 2010, and $187,000,000 for fiscal year 2011.; and  
(C)in paragraph (3)— 
(i)by striking (2)— and all that follows through 1 percent and inserting (2), not more than 1 percent;  
(ii)by striking shall and inserting may; and  
(iii)by striking section 376 and inserting section 411(a)(11).  
304.AllotmentsSection 304(a)(3)(D) of the Older Americans Act of 1965 (42 U.S.C. 3024(a)(3)(D)) is amended to read as follows: 
 
(D) 
(i)No State shall be allotted less than the total amount allotted to the State for fiscal year 2006.  
(ii)No State shall receive a percentage increase in an allotment, above the State's fiscal year 2006 allotment, that is less than— 
(I)for fiscal year 2007, 20 percent of the percentage increase above the fiscal year 2006 allotments for all of the States;  
(II)for fiscal year 2008, 15 percent of the percentage increase above the fiscal year 2006 allotments for all of the States;  
(III)for fiscal year 2009, 10 percent of the percentage increase above the fiscal year 2006 allotments for all of the States; and  
(IV)For fiscal year 2010, 5 percent of the percentage increase above the fiscal year 2006 allotments for all of the States. .  
305.OrganizationSection 305(a) of the Older Americans Act of 1965 (42 U.S.C. 3025(a)) is amended— 
(1)in paragraph (1)(E)— 
(A)by striking (with particular attention to low-income minority individuals and older individuals residing in rural areas) each place it appears and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas); and  
(B)by striking and at the end;  
(2)in paragraph (2)— 
(A)in subparagraph (E), by striking , with particular attention to low-income minority individuals and older individuals residing in rural areas and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas); and  
(B)in subparagraph (G), by striking the period and inserting ; and; and  
(3)by adding at the end the following: 
 
(3)the State agency shall, consistent with this section, promote the development and implementation of a State system of long-term care that is a comprehensive, coordinated system that enables older individuals to receive long-term care in home and community-based settings, in a manner responsive to the needs and preferences of the older individuals and their family caregivers, by— 
(A)collaborating, coordinating, and consulting with other agencies in such State responsible for formulating, implementing, and administering programs, benefits, and services related to providing long-term care;  
(B)participating in any State government activities concerning long-term care, including reviewing and commenting on any State rules, regulations, and policies related to long-term care;  
(C)conducting analyses and making recommendations with respect to strategies for modifying the State system of long-term care to better— 
(i)respond to the needs and preferences of older individuals and family caregivers;  
(ii)facilitate the provision, by service providers, of long-term care in home and community-based settings; and  
(iii)target services to individuals at risk for institutional placement, to permit such individuals to remain in home and community-based settings;  
(D)implementing (through area agencies on aging, service providers, and such other entities as the State determines to be appropriate) evidence-based programs to assist older individuals and their family caregivers in learning about and making behavioral changes intended to reduce the risk of injury, disease, and disability among older individuals; and  
(E)providing for the availability and distribution (through public education campaigns, Aging and Disability Resource Centers, area agencies on aging, and other appropriate means) of information relating to— 
(i)the need to plan in advance for long-term care; and  
(ii)the full range of available public and private long-term care (including integrated long-term care) programs, options, service providers, and resources. .  
306.Area plansSection 306 of the Older Americans Act of 1965 (42 U.S.C. 3026) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking (with particular attention to low-income minority individuals and older individuals residing in rural areas) and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas);  
(ii)by striking (with particular attention to low-income minority individuals) and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas); and  
(iii)by inserting the number of older individuals at risk for institutional placement residing in such area, after individuals) residing in such area,;  
(B)in paragraph (2)(A)— 
(i)by inserting after transportation, the following: health services (including mental health services),; and  
(ii)by inserting after information and assistance the following: (which may include information and assistance to consumers on availability of services under part B and how to receive benefits under and participate in publicly supported programs for which the consumer may be eligible);  
(C)in paragraph (4)— 
(i)in subparagraph (A)— 
(I)by amending clause (i) to read as follows: 
 
(i) 
(I)provide assurances that the area agency on aging will— 
(aa)set specific objectives, consistent with State policy, for providing services to older individuals with greatest economic need, older individuals with greatest social need, and older individuals at risk for institutional placement;  
(bb)include specific objectives for providing services to low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas; and  
(II)include proposed methods to achieve the objectives described in items (aa) and (bb) of subclause (I); ; and   
(II)in clause (ii), by inserting , older individuals with limited English proficiency, after low-income minority individuals each place it appears; and  
(ii)in subparagraph (B)— 
(I)by moving the left margin of each of subparagraph (B), clauses (i) and (ii), and subclauses (I) through (VI) of clause (i), 2 ems to the left; and  
(II)in clause (i)— 
(aa)in subclause (V), by striking with limited English-speaking ability; and and inserting with limited English proficiency;;  
(bb)in subclause (VI), by striking or related and inserting and related; and  
(cc)by adding at the end the following: 
 
(VII)older individuals at risk for institutional placement; and ;  
(D)in paragraph (5), by inserting and individuals at risk for institutional placement after severe disabilities;  
(E)in paragraph (6)— 
(i)in subparagraph (C)— 
(I)in clause (i), by striking and at the end;  
(II)in clause (ii), by adding and at the end; and  
(III)by inserting after clause (ii) the following: 
 
(iii)make use of trained volunteers in providing direct services delivered to older individuals and individuals with disabilities needing such services and, if possible, work in coordination with organizations that have experience in providing training, placement, and stipends for volunteers or participants (such as organizations carrying out Federal service programs administered by the Corporation for National and Community Service), in community service settings; ;   
(ii)in subparagraph (D)— 
(I)by inserting family caregivers of such individuals, after Act,; and  
(II)by inserting service providers, representatives of the business community, after individuals,; and  
(iii)by amending subparagraph (F) to read as follows: 
 
(F)in coordination with the State agency and with the State agency responsible for mental health services, increase public awareness of mental health disorders, remove barriers to diagnosis and treatment, and coordinate mental health services (including mental health screenings) provided with funds expended by the area agency on aging with mental health services provided by community health centers and by other public agencies and nonprofit private organizations; ;   
(F)in paragraph (7), to read as follows: 
 
(7)provide that the area agency on aging shall, consistent with this section, facilitate the area-wide development and implementation of a comprehensive, coordinated system for providing long-term care in home and community-based settings, in a manner responsive to the needs and preferences of older individuals and their family caregivers, by— 
(A)collaborating, coordinating activities, and consulting with other local public and private agencies and organizations responsible for administering programs, benefits, and services related to providing long-term care;  
(B)conducting analyses and making recommendations with respect to strategies for modifying the local system of long-term care to better— 
(i)respond to the needs and preferences of older individuals and family caregivers;  
(ii)facilitate the provision, by service providers, of long-term care in home and community-based settings; and  
(iii)target services to older individuals at risk for institutional placement, to permit such individuals to remain in home and community-based settings;  
(C)implementing, through the agency or service providers, evidence-based programs to assist older individuals and their family caregivers in learning about and making behavioral changes intended to reduce the risk of injury, disease, and disability among older individuals; and  
(D)providing for the availability and distribution (through public education campaigns, Aging and Disability Resource Centers, the area agency on aging itself, and other appropriate means) of information relating to— 
(i)the need to plan in advance for long-term care; and  
(ii)the full range of available public and private long-term care (including integrated long-term care) programs, options, service providers, and resources; ;  
(G)by striking paragraph (14) and the 2 paragraphs (15);  
(H)by redesignating paragraph (16) as paragraph (14); and  
(I)by adding at the end the following: 
 
(15)provide assurances that funds received under this title will be used— 
(A)to provide benefits and services to older individuals, giving priority to older individuals identified in paragraph (4)(A)(i); and  
(B)in compliance with the assurances specified in paragraph (13) and the limitations specified in section 212;  
(16)provide, to the extent feasible, for the furnishing of services under this Act, consistent with self-directed care; and  
(17)include information detailing how the area agency on aging will coordinate activities, and develop long-range emergency preparedness plans, with local and State emergency response agencies, relief organizations, local and State governments, and any other institutions that have responsibility for disaster relief service delivery. ;   
(2)by redesignating subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f); and  
(3)by inserting after subsection (a) the following: 
 
(b) 
(1)An area agency on aging may include in the area plan an assessment of how prepared the area agency on aging and service providers in the planning and service area are for any anticipated change in the number of older individuals during the 10-year period following the fiscal year for which the plan is submitted.  
(2)Such assessment may include— 
(A)the projected change in the number of older individuals in the planning and service area;  
(B)an analysis of how such change may affect such individuals, including individuals with low incomes, individuals with greatest economic need, minority older individuals, older individuals residing in rural areas, and older individuals with limited English proficiency;  
(C)an analysis of how the programs, policies, and services provided by such area agency can be improved, and how resource levels can be adjusted to meet the needs of the changing population of older individuals in the planning and service area; and  
(D)an analysis of how the change in the number of individuals age 85 and older in the planning and service area is expected to affect the need for supportive services.  
(3)An area agency on aging, in cooperation with government officials, State agencies, tribal organizations, or local entities, may make recommendations to government officials in the planning and service area and the State, on actions determined by the area agency to build the capacity in the planning and service area to meet the needs of older individuals for— 
(A)health and human services;  
(B)land use;  
(C)housing;  
(D)transportation;  
(E)public safety;  
(F)workforce and economic development;  
(G)recreation;  
(H)education;  
(I)civic engagement;  
(J)emergency preparedness; and  
(K)any other service as determined by such agency. .  
307.State plansSection 307(a) of the Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended— 
(1)in paragraph (2)(C), by striking section 306(b) and inserting section 306(c);  
(2)in paragraph (4), by striking , with particular attention to low-income minority individuals and older individuals residing in rural areas and inserting (with particular attention to low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas);  
(3)by striking paragraph (15);  
(4)by redesignating paragraph (14) as paragraph (15);  
(5)by inserting after paragraph (13) the following: 
 
(14)The plan shall, with respect to the fiscal year preceding the fiscal year for which such plan is prepared— 
(A)identify the number of low-income minority older individuals in the State, including the number of low-income minority older individuals with limited English proficiency; and  
(B)describe the methods used to satisfy the service needs of the low-income minority older individuals described in subparagraph (A), including the plan to meet the needs of low-income minority older individuals with limited English proficiency. ;   
(6)in paragraph (16)(A)— 
(A)in clauses (ii) and (iii), by striking (with particular attention to low-income minority individuals and older individuals residing in rural areas) each place it appears and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas); and  
(B)in clause (vi), by striking or related and inserting and related; and  
(7)by adding at the end the following: 
 
(27)The plan shall provide assurances that area agencies on aging will provide, to the extent feasible, for the furnishing of services under this Act, consistent with self-directed care.  
(28) 
(A)The plan shall include, at the election of the State, an assessment of how prepared the State is, under the State's statewide service delivery model, for any anticipated change in the number of older individuals during the 10-year period following the fiscal year for which the plan is submitted.  
(B)Such assessment may include— 
(i)the projected change in the number of older individuals in the State;  
(ii)an analysis of how such change may affect such individuals, including individuals with low incomes, individuals with greatest economic need, minority older individuals, older individuals residing in rural areas, and older individuals with limited English proficiency;  
(iii)an analysis of how the programs, policies, and services provided by the State can be improved, including coordinating with area agencies on aging, and how resource levels can be adjusted to meet the needs of the changing population of older individuals in the State; and  
(iv)an analysis of how the change in the number of individuals age 85 and older in the State is expected to affect the need for supportive services.  
(29)The plan shall include information detailing how the State will coordinate activities, and develop long-range emergency preparedness plans, with area agencies on aging, local emergency response agencies, relief organizations, local governments, State agencies responsible for emergency preparedness, and any other institutions that have responsibility for disaster relief service delivery.  
(30)The plan shall include information describing the involvement of the head of the State agency in the development, revision, and implementation of emergency preparedness plans, including the State Public Health Emergency Preparedness and Response Plan. .  
308.PaymentsSection 309(b)(2) of the Older Americans Act of 1965 (42 U.S.C. 3029(b)(2)) is amended by striking the non-Federal share required prior to fiscal year 1981 and inserting 10 percent of the cost of the services specified in such section 304(d)(1)(D).  
309.Nutrition services incentive programSection 311 of the Older Americans Act of 1965 (42 U.S.C. 3030a) is amended— 
(1)in subsection (b), by adding at the end the following: 
 
(3)State agencies that elect to make grants and enter into contracts for purposes of this section shall promptly and equitably disburse amounts received under this subsection to the recipients of the grants and contracts. ;  
(2)in subsection (c)— 
(A)in paragraph (1), by inserting (including bonus commodities) after commodities;  
(B)in paragraph (2), by inserting (including bonus commodities) after commodities;  
(C)in paragraph (3), by inserting (including bonus commodities) after products; and  
(D)by adding at the end the following: 
 
(4)Among the commodities provided under this subsection, the Secretary of Agriculture shall give special emphasis to foods of high nutritional value to support the health of older individuals. The Secretary of Agriculture, in consultation with the Assistant Secretary, is authorized to prescribe the terms and conditions respecting the provision of commodities under this subsection. ;  
(3)in subsection (d), to read as follows: 
 
(d) 
(1)Amounts provided under subsection (b) shall be available only for the purchase, by State agencies, recipients of grants and contracts from the State agencies (as applicable), and title VI grantees, of United States agricultural commodities and other foods for their respective nutrition projects, subject to paragraph (2).  
(2)An entity specified in paragraph (1) may, at the option of such entity, use part or all of the amounts received by the entity under subsection (b) to pay a school food authority (within the meaning of the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)) to obtain United States agricultural commodities for such entity's nutrition projects, in accordance with an agreement between the entity and the school food authority, under which such payments— 
(A)shall cover the cost of such commodities; and  
(B)may cover related expenses incurred by the school food authority, including the cost of transporting, distributing, processing, storing, and handling such commodities. ;  
(4)in subsection (e), by striking 2001 and inserting 2007; and  
(5)in subsection (f)— 
(A)in the matter preceding paragraph (1), by striking the Secretary of Agriculture and the Secretary of Health and Human Services and inserting the Assistant Secretary and the Secretary of Agriculture; and  
(B)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)school food authorities participating in programs authorized under the Richard B. Russell National School Lunch Act within the geographic area served by each such State agency, area agency on aging, and provider; and  
(2)the foods available to such State agencies, area agencies on aging, and providers under subsection (c). .  
310.Consumer contributionsSection 315 of the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking provided that and inserting if; and  
(ii)by adding at the end the following: Such contributions shall be encouraged for individuals whose self-declared income is at or above 185 percent of the poverty line, at contribution levels based on the actual cost of services.; and  
(B)in paragraph (4)(E), by inserting and to supplement (not supplant) funds received under this Act after given;  
(2)in subsection (c)(2), by striking (with particular attention to low-income minority individuals and older individuals residing in rural areas) and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas); and  
(3)in subsection (d), by striking with particular attention to low-income and minority older individuals and older individuals residing in rural areas and inserting (with particular attention to low-income older individuals, including low-income minority older individuals, older individuals with limited English proficiency, and older individuals residing in rural areas).  
311.Supportive services and senior centersSection 321(a) of the Older Americans Act of 1965 (42 U.S.C. 3030d(a)) is amended— 
(1)in paragraph (8), by inserting (including mental health screening) after screening;  
(2)in paragraph (11), by striking services and inserting provision of services and assistive devices (including provision of assistive technology services and assistive technology devices);  
(3)in paragraph (14)(B) by inserting (including mental health) after health;  
(4)in paragraph (21)— 
(A)by striking school-age children and inserting students; and  
(B)by inserting services for older individuals with limited English proficiency and after including;  
(5)in paragraph (22) by striking the period at the end and inserting a semicolon;  
(6)by redesignating paragraph (23) as paragraph (25); and  
(7)by inserting after paragraph (22) the following: 
 
(23)services designed to support States, area agencies on aging, and local service providers in carrying out and coordinating activities for older individuals with respect to mental health services, including outreach for, education concerning, and screening for such services, and referral to such services for treatment;  
(24)activities to promote and disseminate information about life-long learning programs, including opportunities for distance learning; and .  
312.Nutrition serviceAfter the part heading of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030e et seq.), insert the following: 
 
330.PurposesThe purposes of this part are— 
(1)to reduce hunger and food insecurity;  
(2)to promote socialization of older individuals; and  
(3)to promote the health and well-being of older individuals by assisting such individuals to gain access to nutrition and other disease prevention and health promotion services to delay the onset of adverse health conditions resulting from poor nutritional health or sedentary behavior. .   
313.Congregate nutrition programSection 331 of the Older Americans Act of 1965 (42 U.S.C. 3030e) is amended— 
(1)by striking projects— and inserting projects that—;  
(2)in paragraph (1), by striking which,;  
(3)in paragraph (2), by striking which; and  
(4)by striking paragraph (3), and inserting the following: 
 
(3)provide nutrition education, nutrition counseling, and other nutrition services, as appropriate, based on the needs of meal participants. .  
314.Home delivered nutrition servicesSection 336 of the Older Americans Act of 1965 (42 U.S.C. 3030f) is amended to read as follows: 
 
336.Program authorizedThe Assistant Secretary shall establish and carry out a program to make grants to States under State plans approved under section 307 for the establishment and operation of nutrition projects for older individuals that provide— 
(1)on 5 or more days a week (except in a rural area where such frequency is not feasible (as defined by the Assistant Secretary by rule) and a lesser frequency is approved by the State agency) at least 1 home delivered meal per day, which may consist of hot, cold, frozen, dried, canned, fresh, or supplemental foods and any additional meals that the recipient of a grant or contract under this subpart elects to provide; and  
(2)nutrition education, nutrition counseling, and other nutrition services, as appropriate, based on the needs of meal recipients. .   
315.CriteriaSection 337 of the Older Americans Act of 1965 (42 U.S.C. 3030g) is amended to read as follows: 
 
337.CriteriaThe Assistant Secretary, in consultation with recognized experts in the fields of nutrition science, dietetics, meal planning and food service management, and aging, shall develop minimum criteria of efficiency and quality for the furnishing of home delivered meal services for projects described in section 336. .  
316.NutritionSection 339 of the Older Americans Act of 1965 (42 U.S.C. 3030g–21) is amended— 
(1)in paragraph (1), to read as follows: 
 
(1)solicit the expertise of a dietitian or other individual with equivalent education and training in nutrition science, or if such an individual is not available, an individual with comparable expertise in the planning of nutritional services, and ; and  
(2)in paragraph (2)— 
(A)in subparagraph (A)— 
(i)in clause (i), to read as follows: 
 
(i)comply with the most recent Dietary Guidelines for Americans, published by the Secretary and the Secretary of Agriculture, and ; and  
(ii)in clause (ii)(I), by striking daily recommended dietary allowances as and inserting dietary reference intakes;  
(B)in subparagraph (D), by inserting joint after encourages;  
(C)in subparagraph (G), to read as follows: 
 
(G)ensures that meal providers solicit the advice and expertise of— 
(i)a dietitian or other individual described in paragraph (1),  
(ii)meal participants, and  
(iii)other individuals knowledgeable with regard to the needs of older individuals, ;   
(D)in subparagraph (H), by striking and accompany;  
(E)in subparagraph (I), by striking and at the end; and  
(F)by striking subparagraph (J) and inserting the following: 
 
(J)provides for nutrition screening and nutrition education, and nutrition assessment and counseling if appropriate, and  
(K)encourages individuals who distribute nutrition services under subpart 2 to provide, to homebound older individuals, available medical information approved by health care professionals, such as informational brochures and information on how to get vaccines, including vaccines for influenza, pneumonia, and shingles, in the individuals’ communities. .  
317.Study of nutrition projects 
(a)Study 
(1)In generalThe Assistant Secretary for Aging shall use funds allocated in section 206(g) of the Older Americans Act of 1965 (42 U.S.C. 3017(g)) to enter into a contract with the Food and Nutrition Board of the Institute of Medicine of the National Academy of Sciences, for the purpose of establishing an independent panel of experts that will conduct an evidence-based study of the nutrition projects authorized by such Act.  
(2)StudySuch study shall, to the extent data are available, include— 
(A)an evaluation of the effect of the nutrition projects authorized by such Act on— 
(i)improvement of the health status, including nutritional status, of participants in the projects;  
(ii)prevention of hunger and food insecurity of the participants; and  
(iii)continuation of the ability of the participants to live independently;  
(B)a cost-benefit analysis of nutrition projects authorized by such Act, including the potential to affect costs of the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and  
(C)an analysis of how and recommendations for how nutrition projects authorized by such Act may be modified to improve the outcomes described in subparagraph (A), including recommendations for improving the nutritional quality of the meals provided through the projects and undertaking other potential strategies to improve the nutritional status of the participants.  
(b)Reports 
(1)Report to the Assistant SecretaryThe panel described in subsection (a)(1) shall submit to the Assistant Secretary a report containing the results of the evidence-based study described in subsection (a), including any recommendations described in subsection (a)(2)(C).  
(2)Report to CongressThe Assistant Secretary shall submit a report containing the results described in paragraph (1) to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.  
318.Sense of Congress recognizing the contribution of nutrition to the health of older adults 
(a)FindingsCongress finds that— 
(1)good nutrition is vital to good health, and a diet based on the Dietary Guidelines for Americans may reduce the risk of chronic diseases such as cardiovascular disease, osteoporosis, diabetes, macular degeneration, and cancer;  
(2)the American Dietetic Association and the American Academy of Family Physicians have estimated that the percentage of older adults who are malnourished is estimated at 20 to 60 percent for those who are in home care and at 40 to 85 percent for those who are in nursing homes;  
(3)the Institute of Medicine of the National Academy of Sciences has estimated that approximately 40 percent of community-residing persons age 65 and older have inadequate nutrient intakes;  
(4)older adults are susceptible to nutrient deficiencies for a number of reasons, including a reduced capacity to absorb and utilize nutrients, difficulty chewing, and loss of appetite;  
(5)while diet is the preferred source of nutrition, evidence suggests that the use of a single daily multivitamin-mineral supplement may be an effective way to address nutritional gaps that exist among the elderly population, especially the poor; and  
(6)the Dietary Guidelines for Americans state that multivitamin-mineral supplements may be useful when they fill a specific identified nutrient gap that cannot be or is not otherwise being met by the individual's intake of food.  
(b)Sense of CongressIt is the sense of Congress that— 
(1)meal programs funded by the Older Americans Act of 1965 contribute to the nutritional health of older adults;  
(2)when the nutritional needs of older adults are not fully met by diet, use of a single, daily multivitamin-mineral supplement may help prevent nutrition deficiencies common in many older adults;  
(3)use of a single, daily multivitamin-mineral supplement can be a safe and inexpensive strategy to help ensure the nutritional health of older adults; and  
(4)nutrition service providers under the Older Americans Act of 1965 should consider whether individuals participating in congregate and home-delivered meal programs would benefit from a single, daily multivitamin-mineral supplement that is in compliance with all applicable government quality standards and provides at least 2/3 of the essential vitamins and minerals at 100 percent of the daily value levels as determined by the Commissioner of Food and Drugs.  
319.Improving indoor air quality in buildings where older individuals congregateSection 361 of the Older Americans Act of 1965 (42 U.S.C. 3030m) is amended by adding at the end the following: 
 
(c)The Assistant Secretary shall work in consultation with qualified experts to provide information on methods of improving indoor air quality in buildings where older individuals congregate. .  
320.Caregiver support program definitionsSection 372 of the National Family Caregiver Support Act (42 U.S.C. 3030s) is amended— 
(1)in paragraph (1), by inserting or who is an individual with a disability after age;  
(2)in paragraph (3)— 
(A)by striking a child by blood or marriage and inserting a child by blood, marriage, or adoption; and  
(B)by striking 60 and inserting 55;  
(3)by inserting before In this subpart the following: (a) In general.—;  
(4)by striking paragraph (2);  
(5)by redesignating paragraph (3) as paragraph (2);  
(6)by adding at the end the following: 
 
(b)RuleIn providing services under this subpart— 
(1)for family caregivers who provide care for individuals with Alzheimer's disease and related disorders with neurological and organic brain dysfunction, the State involved shall give priority to caregivers who provide care for older individuals with such disease or disorder; and  
(2)for grandparents or older individuals who are relative caregivers, the State involved shall give priority to caregivers who provide care for children with severe disabilities. .  
321.Caregiver support programSection 373 of the National Family Caregiver Support Act (42 U.S.C. 3030s–1) is amended— 
(1)in subsection (b)(3), by striking caregivers to assist and all that follows through the end and inserting the following: assist the caregivers in the areas of health, nutrition, and financial literacy, and in making decisions and solving problems relating to their caregiving roles;;  
(2)in subsection (c)— 
(A)in paragraph (1)(B), by striking subparagraph (A)(i) or (B) of section 102(28) and inserting subparagraph (A)(i) or (B) of section 102(22); and  
(B)by striking paragraph (2) and inserting the following: 
 
(2)PriorityIn providing services under this subpart, the State, in addition to giving the priority described in section 372(b), shall give priority— 
(A)to caregivers who are older individuals with greatest social need, and older individuals with greatest economic need (with particular attention to low-income older individuals); and  
(B)to older individuals providing care to individuals with severe disabilities, including children with severe disabilities. ;   
(3)in subsection (d), to read as follows: 
 
(d)Use of volunteersIn carrying out this subpart, each area agency on aging shall make use of trained volunteers to expand the provision of the available services described in subsection (b) and, if possible, work in coordination with organizations that have experience in providing training, placement, and stipends for volunteers or participants (such as organizations carrying out Federal service programs administered by the Corporation for National and Community Service), in community service settings. ;   
(4)in subsection (e)(3), by adding at the end the following: The reports shall describe any mechanisms used in the State to provide to persons who are family caregivers, or grandparents or older individuals who are relative caregivers, information about and access to various services so that the persons can better carry out their care responsibilities.;  
(5)in subsection (f)(1), by striking 2001 through 2005 and inserting 2007, 2008, 2009, 2010, and 2011; and  
(6)in subsection (g)(2)(C), by inserting of a child who is not more than 18 years of age before the period at the end.  
322.National innovationSubpart 2 of part E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s–11 et seq.) is repealed.  
IVActivities for health, independence, and longevity 
401.TitleThe Older Americans Act of 1965 is amended by inserting before section 401 (42 U.S.C. 3031) the following: 
 
IVActivities for health, independence, and longevity .  
402.Grant programsSection 411 of the Older Americans Act of 1965 (42 U.S.C. 3032) is amended— 
(1)in subsection (a)— 
(A)in paragraph (8), by striking and at the end;  
(B)by redesignating paragraph (9) as paragraph (13); and  
(C)by inserting after paragraph (8) the following: 
 
(9)planning activities to prepare communities for the aging of the population, which activities may include— 
(A)efforts to assess the aging population;  
(B)activities to coordinate the activities of State and local agencies in order to meet the needs of older individuals; and  
(C)training and technical assistance to support States, area agencies on aging, and organizations receiving grants under title VI, in engaging in community planning activities;  
(10)the development, implementation, and assessment of technology-based service models and best practices, to support the use of health monitoring and assessment technologies, communication devices, assistive technologies, and other technologies that may remotely connect family and professional caregivers to frail older individuals residing in home and community-based settings or rural areas;  
(11)conducting activities of national significance to promote quality and continuous improvement in the support provided to family and other informal caregivers of older individuals through activities that include program evaluation, training, technical assistance, and research, including— 
(A)programs addressing unique issues faced by rural caregivers;  
(B)programs focusing on the needs of older individuals with cognitive impairment such as Alzheimer’s disease and related disorders with neurological and organic brain dysfunction, and their caregivers; and  
(C)programs supporting caregivers in the role they play in providing disease prevention and health promotion services;  
(12)building public awareness of cognitive impairments such as Alzheimer’s disease and related disorders with neurological and organic brain dysfunction, depression, and mental disorders; and ; and  
(2)in subsection (b), by striking year and all that follows through years and inserting years 2007, 2008, 2009, 2010, and 2011.  
403.Career preparation for the field of agingSection 412(a) of the Older Americans Act of 1965 (42 U.S.C. 3032a(a)) is amended to read as follows: 
 
(a)GrantsThe Assistant Secretary shall make grants to institutions of higher education, including historically Black colleges or universities, Hispanic-serving institutions, and Hispanic Centers of Excellence in Applied Gerontology, to provide education and training that prepares students for careers in the field of aging. .  
404.Health care service demonstration projects in rural areasSection 414 of the Older Americans Act of 1965 (42 U.S.C. 3032c) is amended— 
(1)in subsection (a), by inserting mental health services, after care,; and  
(2)in subsection (b)(1)(B)(i), by inserting mental health, after health,.  
405.Technical assistance and innovation to improve transportation for older individualsSection 416 of the Older Americans Act of 1965 (42 U.S.C. 3032e) is amended to read as follows: 
 
416.Technical assistance and innovation to improve transportation for older individuals 
(a)In generalThe Secretary may award grants or contracts to nonprofit organizations to improve transportation services for older individuals.  
(b)Use of funds 
(1)In generalA nonprofit organization receiving a grant or contract under subsection (a) shall use the funds received through such grant or contract to carry out a demonstration project, or to provide technical assistance to assist local transit providers, area agencies on aging, senior centers, and local senior support groups, to encourage and facilitate coordination of Federal, State, and local transportation services and resources for older individuals. The organization may use the funds to develop and carry out an innovative transportation demonstration project to create transportation services for older individuals.  
(2)Specific activitiesIn carrying out a demonstration project or providing technical assistance under paragraph (1) the organization may carry out activities that include— 
(A)developing innovative approaches for improving access by older individuals to transportation services, including volunteer driver programs, economically sustainable transportation programs, and programs that allow older individuals to transfer their automobiles to a provider of transportation services in exchange for the services;  
(B)preparing information on transportation options and resources for older individuals and organizations serving such individuals, and disseminating the information by establishing and operating a toll-free telephone number;  
(C)developing models and best practices for providing comprehensive integrated transportation services for older individuals, including services administered by the Secretary of Transportation, by providing ongoing technical assistance to agencies providing services under title III and by assisting in coordination of public and community transportation services; and  
(D)providing special services to link older individuals to transportation services not provided under title III.  
(c)Economically sustainable transportationIn this section, the term economically sustainable transportation means demand responsive transportation for older individuals— 
(1)that may be provided through volunteers; and  
(2)that the provider will provide without receiving Federal or other public financial assistance, after a period of not more than 5 years of providing the services under this section. .  
406.Demonstration, support, and research projects for multigenerational activities and civic engagement activitiesSection 417 of the Older Americans Act of 1965 (42 U.S.C. 3032f) is amended to read as follows: 
 
417.Demonstration, support, and research projects for multigenerational and civic engagement activities 
(a)Grants and contractsThe Assistant Secretary shall award grants and enter into contracts with eligible organizations to carry out projects to— 
(1)provide opportunities for older individuals to participate in multigenerational activities and civic engagement activities designed to meet critical community needs, and use the full range of time, skills, and experience of older individuals, including demonstration and support projects that— 
(A)provide support for grandparents and other older individuals who are relative caregivers raising children (such as kinship navigator programs); or  
(B)involve volunteers who are older individuals who provide support and information to families who have a child with a disability or chronic illness, or other families in need of such family support; and  
(2)coordinate multigenerational activities and civic engagement activities, promote volunteerism, and facilitate development of and participation in multigenerational activities and civic engagement activities.  
(b)Use of fundsAn eligible organization shall use funds made available under a grant awarded, or a contract entered into, under this section to— 
(1)carry out a project described in subsection (a); and  
(2)evaluate the project in accordance with subsection (f).  
(c)PreferenceIn awarding grants and entering into contracts to carry out a project described in subsection (a), the Assistant Secretary shall give preference to— 
(1)eligible organizations with a demonstrated record of carrying out multigenerational activities or civic engagement activities;  
(2)eligible organizations proposing multigenerational activity projects that will serve older individuals and communities with the greatest need (with particular attention to low-income minority individuals, older individuals with limited English proficiency, older individuals residing in rural areas, and low-income minority communities);  
(3)eligible organizations proposing civic engagement projects that will serve communities with the greatest need; and  
(4)eligible organizations with the capacity to develop meaningful roles and assignments that use the time, skills, and experience of older individuals to serve public and nonprofit organizations.  
(d)ApplicationTo be eligible to receive a grant or enter into a contract under subsection (a), an organization shall submit an application to the Assistant Secretary at such time, in such manner, and accompanied by such information as the Assistant Secretary may reasonably require.  
(e)Eligible organizationsOrganizations eligible to receive a grant or enter into a contract under subsection (a)— 
(1)to carry out activities described in subsection (a)(1), shall be organizations that provide opportunities for older individuals to participate in activities described in subsection (a)(1); and  
(2)to carry out activities described in subsection (a)(2), shall be organizations with the capacity to conduct the coordination, promotion, and facilitation described in subsection (a)(2), through the use of multigenerational coordinators.  
(f)Local evaluation and report 
(1)EvaluationEach organization receiving a grant or a contract under subsection (a) to carry out a project described in subsection (a) shall evaluate the multigenerational activities or civic engagement activities carried out under the project to determine— 
(A)the effectiveness of the activities involved;  
(B)the impact of such activities on the community being served and the organization providing the activities; and  
(C)the impact of such activities on older individuals involved in such project.  
(2)ReportThe organization shall submit a report to the Assistant Secretary containing the evaluation not later than 6 months after the expiration of the period for which the grant or contract is in effect.  
(g)Report to CongressNot later than 6 months after the Assistant Secretary receives the reports described in subsection (f)(2), the Assistant Secretary shall prepare and submit to the Speaker of the House of Representatives and the President pro tempore of the Senate a report that assesses the evaluations and includes, at a minimum— 
(1)the names or descriptive titles of the projects funded under subsection (a);  
(2)a description of the nature and operation of the projects;  
(3)the names and addresses of organizations that conducted the projects;  
(4)in the case of projects carried out under subsection (a)(1), a description of the methods and success of the projects in recruiting older individuals as employees and as volunteers to participate in the projects;  
(5)in the case of projects carried out under subsection (a)(1), a description of the success of the projects in retaining older individuals participating in the projects as employees and as volunteers;  
(6)in the case of projects carried out under subsection (a)(1), the rate of turnover of older individual employees and volunteers in the projects;  
(7)a strategy for disseminating the findings resulting from the projects described in paragraph (1); and  
(8)any policy change recommendations relating to the projects.  
(h)DefinitionsAs used in this section: 
(1)Multigenerational activityThe term multigenerational activity means an activity that provides an opportunity for interaction between 2 or more individuals of different generations, including activities connecting older individuals and youth in a child care program, a youth day care program, an educational assistance program, an at-risk youth intervention program, a juvenile delinquency treatment program, a before- or after-school program, a library program, or a family support program.  
(2)Multigenerational coordinatorThe term multigenerational coordinator means a person who— 
(A)builds the capacity of public and nonprofit organizations to develop meaningful roles and assignments, that use the time, skill, and experience of older individuals to serve those organizations; and  
(B)nurtures productive, sustainable working relationships between— 
(i)individuals from the generations with older individuals; and  
(ii)individuals in younger generations. .  
407.Native American programsSection 418(a)(2)(B)(i) of the Older Americans Act of 1965 (42 U.S.C. 3032g(a)(2)(B)(i)) is amended by inserting (including mental health) after health.  
408.Multidisciplinary centers and multidisciplinary systemsSection 419 of the Older Americans Act of 1965 (42 U.S.C. 3032h) is amended— 
(1)by striking the title and inserting the following: 
 
419.Multidisciplinary centers and multidisciplinary systems ;  
(2) 
(A)in subsection (b)(2), by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively;  
(B)in subsection (c)(2), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively; and  
(C)by aligning the margins of the clauses described in subparagraphs (A) and (B) with the margins of clause (iv) of section 418(a)(2)(A) of such Act;  
(3) 
(A)in subsection (b), by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;  
(B)in subsection (c), by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and  
(C)by aligning the margins of the subparagraphs described in subparagraphs (A) and (B) with the margins of subparagraph (D) of section 420(a)(1) of such Act;  
(4)in subsection (a), by striking (a) and all that follows through The and inserting the following: 
 
(a)Multidisciplinary centers 
(1)Program authorizedThe ;  
(5)in subsection (b)— 
(A)by striking the following: 
 
(b)Use of Funds  and inserting the following: 
 
(2)Use of funds ; and  
(B)by striking subsection (a) each place it appears and inserting paragraph (1);  
(6)in subsection (c)— 
(A)by striking the following: 
 
(c)Data  and inserting the following:  
 
(3)Data ;   
(B)by striking subsection (a) and inserting paragraph (1);  
(C)by striking such subsection and inserting such paragraph;  
(D)by striking paragraph (1) and inserting subparagraph (A); and  
(E)by striking this section and inserting this subsection;  
(7)in subsection (a) (as so redesignated)— 
(A)in paragraph (1), by inserting diverse populations of older individuals residing in urban communities, after minority populations,;  
(B)in paragraph (2)(B)—  
(C) 
(i)in clause (v), by inserting , including information about best practices in long-term care service delivery, housing, and transportation before the semicolon at the end;  
(ii)in clause (vi)— 
(I)by striking consultation and;  
(II)by inserting and other technical assistance after information; and  
(III)by striking and at the end;  
(iii)in clause (vii), by striking the period at the end and inserting ; and; and  
(iv)by adding at the end the following: 
 
(viii)provide training and technical assistance to support the provision of community-based mental health services for older individuals. ; and  
(8)by adding at the end the following: 
 
(b) Multidisciplinary health services in communities 
(1)Program authorizedThe Assistant Secretary shall make grants to States, on a competitive basis, for the development and operation of— 
(A)systems for the delivery of mental health screening and treatment services for older individuals who lack access to such services; and  
(B)programs to— 
(i)increase public awareness regarding the benefits of prevention and treatment of mental disorders in older individuals;  
(ii)reduce the stigma associated with mental disorders in older individuals and other barriers to the diagnosis and treatment of the disorders; and  
(iii)reduce age-related prejudice and discrimination regarding mental disorders in older individuals.  
(2)ApplicationTo be eligible to receive a grant under this subsection for a State, a State agency shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may require.  
(3)State allocation and prioritiesA State agency that receives funds through a grant made under this subsection shall allocate the funds to area agencies on aging to carry out this subsection in planning and service areas in the State. In allocating the funds, the State agency shall give priority to planning and service areas in the State— 
(A)that are medically underserved; and  
(B)in which there are large numbers of older individuals.  
(4)Area coordination of services with other providersIn carrying out this subsection, to more efficiently and effectively deliver services to older individuals, each area agency on aging shall— 
(A)coordinate services described in subparagraphs (A) and (B) of paragraph (1) with such services or similar or related services of other community agencies, and voluntary organizations; and  
(B)to the greatest extent practicable, integrate outreach and educational activities with such activities of existing (as of the date of the integration) social service and health care (including mental health) providers serving older individuals in the planning and service area involved.  
(5)Relationship to other funding sourcesFunds made available under this subsection shall supplement, and not supplant, any Federal, State, and local funds expended by a State or unit of general purpose local government (including an area agency on aging) to provide the services described in subparagraphs (A) and (B) of paragraph (1).  
(6)DefinitionIn this subsection, the term mental health screening and treatment services means patient screening, diagnostic services, care planning and oversight, therapeutic interventions, and referrals, that are— 
(A)provided pursuant to evidence-based intervention and treatment protocols (to the extent such protocols are available) for mental disorders prevalent in older individuals; and  
(B)coordinated and integrated with the services of social service and health care (including mental health) providers in an area in order to— 
(i)improve patient outcomes; and  
(ii)ensure, to the maximum extent feasible, the continuing independence of older individuals who are residing in the area. .  
409.Community innovations for aging in placePart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3031 et seq.) is amended by adding at the end the following: 
 
422. Community innovations for aging in place 
(a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity— 
(A)means a nonprofit health or social service organization, a community-based nonprofit organization, an area agency on aging or other local government agency, a tribal organization, or another entity that— 
(i)the Assistant Secretary determines to be appropriate to carry out a project under this part; and  
(ii)demonstrates a record of, and experience in, providing or administering group and individual health and social services for older individuals; and  
(B)does not include an entity providing housing under the congregate housing services program carried out under section 802 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8011) or the multifamily service coordinator program carried out under section 202(g) of the Housing Act of 1959 (12 U.S.C. 1701q(g)).  
(2)Naturally occurring retirement communityThe term Naturally Occurring Retirement Community means a community with a concentrated population of older individuals, which may include a residential building, a housing complex, an area (including a rural area) of single family residences, or a neighborhood composed of age-integrated housing— 
(A)where— 
(i)40 percent of the heads of households are older individuals; or  
(ii)a critical mass of older individuals exists, based on local factors that, taken in total, allow an organization to achieve efficiencies in the provision of health and social services to older individuals living in the community; and  
(B)that is not an institutional care or assisted living setting.  
(b)Grants 
(1)In generalThe Assistant Secretary shall make grants, on a competitive basis, to eligible entities to develop and carry out model aging in place projects. The projects shall promote aging in place for older individuals (including such individuals who reside in Naturally Occurring Retirement Communities), in order to sustain the independence of older individuals. A recipient of a grant under this subsection shall identify innovative strategies for providing, and linking older individuals to programs and services that provide, comprehensive and coordinated health and social services to sustain the quality of life of older individuals and support aging in place.  
(2)Grant periodsThe Assistant Secretary shall make the grants for periods of 3 years.  
(c)Applications 
(1)In generalTo be eligible to receive a grant under subsection (b) for a project, an entity shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may require.  
(2)ContentsThe application shall include— 
(A)a detailed description of the entity's experience in providing services to older individuals in age-integrated settings;  
(B)a definition of the contiguous service area and a description of the project area in which the older individuals reside or carry out activities to sustain their well-being;  
(C)the results of a needs assessment that identifies— 
(i)existing (as of the date of the assessment) community-based health and social services available to individuals residing in the project area;  
(ii)the strengths and gaps of such existing services in the project area;  
(iii)the needs of older individuals who reside in the project area; and  
(iv)services not being delivered that would promote aging in place and contribute to the well-being of older individuals residing in the project area;  
(D)a plan for the development and implementation of an innovative model for service coordination and delivery within the project area;  
(E)a description of how the plan described in subparagraph (D) will enhance existing services described in subparagraph (C)(i) and support the goal of this section to promote aging in place;  
(F)a description of proposed actions by the entity to prevent the duplication of services funded under a provision of this Act, other than this section, and a description of how the entity will cooperate, and coordinate planning and services (including any formal agreements), with agencies and organizations that provide publicly supported services for older individuals in the project area, including the State agency and area agencies on aging with planning and service areas in the project area;  
(G)an assurance that the entity will seek to establish cooperative relationships with interested local entities, including private agencies and businesses that provide health and social services, housing entities, community development organizations, philanthropic organizations, foundations, and other non-Federal entities;  
(H)a description of the entity's protocol for referral of residents who may require long-term care services, including coordination with local agencies, including area agencies on aging and Aging and Disability Resource Centers that serve as single points of entry to public services;  
(I)a description of how the entity will offer opportunities for older individuals to be involved in the governance, oversight, and operation of the project;  
(J)an assurance that the entity will submit to the Assistant Secretary such evaluations and reports as the Assistant Secretary may require; and  
(K)a plan for long-term sustainability of the project.  
(d)Use of funds 
(1)In generalAn eligible entity that receives a grant under subsection (b) shall use the funds made available through the grant to— 
(A)ensure access by older individuals in the project area to community-based health and social services consisting of— 
(i)case management, case assistance, and social work services;  
(ii)health care management and health care assistance, including disease prevention and health promotion services;  
(iii)education, socialization, and recreational activities; and  
(iv)volunteer opportunities for project participants;  
(B)conduct outreach to older individuals within the project area; and  
(C)develop and implement innovative, comprehensive, and cost-effective approaches for the delivery and coordination of community-based health and social services, including those identified in subparagraph (A)(iv), which may include mental health services, for eligible older individuals.  
(2)CoordinationAn eligible entity receiving a grant under subsection (b) for a project shall coordinate activities with organizations providing services funded under title III to support such services for or facilitate the delivery of such services to eligible older individuals served by the project.  
(3)PreferenceIn carrying out an aging in place project, an eligible entity shall, to the extent practicable, serve a community of low-income individuals and operate or locate the project and services in or in close proximity to a location where a large concentration of older individuals has aged in place and resided, such as a Naturally Occurring Retirement Community.  
(4)Supplement not supplantFunds made available to an eligible entity under subsection (b) shall be used to supplement, not supplant, any Federal, State, or other funds otherwise available to the entity to provide health and social services to eligible older individuals.  
(e)Competitive grants for technical assistance 
(1)GrantsThe Assistant Secretary shall (or shall make a grant, on a competitive basis, to an eligible nonprofit organization, to enable the organization to)— 
(A)provide technical assistance to recipients of grants under subsection (b); and  
(B)carry out other duties, as determined by the Assistant Secretary.  
(2)Eligible organizationTo be eligible to receive a grant under this subsection, an organization shall be a nonprofit organization (including a partnership of nonprofit organizations), that— 
(A)has experience and expertise in providing technical assistance to a range of entities serving older individuals and experience evaluating and reporting on programs; and  
(B)has demonstrated knowledge of and expertise in community-based health and social services.  
(3)ApplicationTo be eligible to receive a grant under this subsection, an organization (including a partnership of nonprofit organizations) shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may require, including an assurance that the organization will submit to the Assistant Secretary such evaluations and reports as the Assistant Secretary may require.  
(f)ReportThe Assistant Secretary shall annually prepare and submit a report to Congress that shall include— 
(1)the findings resulting from the evaluations of the model projects conducted under this section;  
(2)a description of recommended best practices regarding carrying out health and social service projects for older individuals aging in place; and  
(3)recommendations for legislative or administrative action, as the Assistant Secretary determines appropriate. .  
410.Responsibilities of Assistant SecretarySection 432(c)(2)(B) of the Older Americans Act of 1965 (42 U.S.C. 3033a(c)(2)(B)) is amended by inserting , including preparing an analysis of such services, projects, and programs, and of how the evaluation relates to improvements in such services, projects, and programs and in the strategic plan of the Administration before the period at the end.  
VOlder American community service employment program 
501.Community Service Senior Opportunities ActTitle V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) is amended to read as follows: 
 
VCommunity Service Senior Opportunities Act 
501.Short titleThis title may be cited as the Community Service Senior Opportunities Act.  
502.Older American community service employment program 
(a)In general 
(1)Establishment of programTo foster individual economic self-sufficiency and promote useful opportunities in community service activities (which shall include community service employment) for unemployed low-income persons who are age 55 or older, particularly persons who have poor employment prospects, and to increase the number of persons who may enjoy the benefits of unsubsidized employment in both the public and private sectors, the Secretary of Labor (referred to in this title as the Secretary) may establish an older American community service employment program.  
(2)Use of appropriated amountsAmounts appropriated to carry out this title shall be used only to carry out the provisions contained in this title.  
(b)Grant authority 
(1)ProjectsTo carry out this title, the Secretary may make grants to public and nonprofit private agencies and organizations, agencies of a State, and tribal organizations to carry out the program established under subsection (a). Such grants may provide for the payment of costs, as provided in subsection (c), of projects developed by such organizations and agencies in cooperation with the Secretary in order to make such program effective or to supplement such program. The Secretary shall make the grants from allotments made under section 506, and in accordance with section 514. No payment shall be made by the Secretary toward the cost of any project established or administered by such an organization or agency unless the Secretary determines that such project— 
(A)will provide community service employment only for eligible individuals except for necessary technical, administrative, and supervisory personnel, and such personnel will, to the fullest extent possible, be recruited from among eligible individuals;  
(B) 
(i)will provide community service employment and other authorized activities for eligible individuals in the community in which such individuals reside, or in nearby communities; or  
(ii)if such project is carried out by a tribal organization that receives a grant under this subsection or receives assistance from a State that receives a grant under this subsection, will provide community service employment and other authorized activities for such individuals, including those who are Indians residing on an Indian reservation, as defined in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501);  
(C)will comply with an average participation cap for eligible individuals (in the aggregate) of— 
(i)27 months; or  
(ii)pursuant to the request of a grantee, an extended period of participation established by the Secretary for a specific project area for such grantee, up to a period of not more than 36 months, if the Secretary determines that extenuating circumstances exist relating to the factors identified in section 513(a)(2)(D) that justify such an extended period for the program year involved;  
(D)will employ eligible individuals in service related to publicly owned and operated facilities and projects, or projects sponsored by nonprofit organizations (excluding political parties exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986), but excluding projects involving the construction, operation, or maintenance of any facility used or to be used as a place for sectarian religious instruction or worship;  
(E)will contribute to the general welfare of the community, which may include support for children, youth, and families;  
(F)will provide community service employment and other authorized activities for eligible individuals;  
(G) 
(i)will not reduce the number of employment opportunities or vacancies that would otherwise be available to individuals not participating in the program;  
(ii)will not displace currently employed workers (including partial displacement, such as a reduction in the hours of nonovertime work, wages, or employment benefits);  
(iii)will not impair existing contracts or result in the substitution of Federal funds for other funds in connection with work that would otherwise be performed; and  
(iv)will not employ or continue to employ any eligible individual to perform the same work or substantially the same work as that performed by any other individual who is on layoff;  
(H)will coordinate activities with training and other services provided under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including utilizing the one-stop delivery system of the local workforce investment areas involved to recruit eligible individuals to ensure that the maximum number of eligible individuals will have an opportunity to participate in the project;  
(I)will include such training (such as work experience, on-the-job training, and classroom training) as may be necessary to make the most effective use of the skills and talents of those individuals who are participating, and will provide for the payment of the reasonable expenses of individuals being trained, including a reasonable subsistence allowance equivalent to the wage described in subparagraph (J);  
(J)will ensure that safe and healthy employment conditions will be provided, and will ensure that participants employed in community service and other jobs assisted under this title will be paid wages that shall not be lower than whichever is the highest of— 
(i)the minimum wage that would be applicable to such a participant under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), if section 6(a)(1) of such Act (29 U.S.C. 206(a)(1)) applied to the participant and if the participant were not exempt under section 13 of such Act (29 U.S.C. 213);  
(ii)the State or local minimum wage for the most nearly comparable covered employment; or  
(iii)the prevailing rates of pay for individuals employed in similar public occupations by the same employer;  
(K)will be established or administered with the advice of persons competent in the field of service in which community service employment or other authorized activities are being provided, and of persons who are knowledgeable about the needs of older individuals;  
(L)will authorize payment for necessary supportive services costs (including transportation costs) of eligible individuals that may be incurred in training in any project funded under this title, in accordance with rules issued by the Secretary;  
(M)will ensure that, to the extent feasible, such project will serve the needs of minority and Indian eligible individuals, eligible individuals with limited English proficiency, and eligible individuals with greatest economic need, at least in proportion to their numbers in the area served and take into consideration their rates of poverty and unemployment;  
(N) 
(i)will prepare an assessment of the participants' skills and talents and their needs for services, except to the extent such project has, for the participant involved, recently prepared an assessment of such skills and talents, and such needs, pursuant to another employment or training program (such as a program under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), or part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.)) and will prepare a related service strategy;  
(ii)will provide training and employment counseling to eligible individuals based on strategies that identify appropriate employment objectives and the need for supportive services, developed as a result of the assessment and service strategy provided for in clause (i), and provide other appropriate information regarding such project; and  
(iii)will provide counseling to participants on their progress in meeting such objectives and satisfying their need for supportive services;  
(O)will provide appropriate services for participants, or refer the participants to appropriate services, through the one-stop delivery system of the local workforce investment areas involved as established under section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), and will be involved in the planning and operations of such system pursuant to a memorandum of understanding with the local workforce investment board in accordance with section 121(c) of such Act (29 U.S.C. 2841(c));  
(P)will post in such project workplace a notice, and will make available to each person associated with such project a written explanation— 
(i)clarifying the law with respect to political activities allowable and unallowable under chapter 15 of title 5, United States Code, applicable to the project and to each category of individuals associated with such project; and  
(ii)containing the address and telephone number of the Inspector General of the Department of Labor, to whom questions regarding the application of such chapter may be addressed;  
(Q)will provide to the Secretary the description and information described in— 
(i)paragraph (8), relating to coordination with other Federal programs, of section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)); and  
(ii)paragraph (14), relating to implementation of one-stop delivery systems, of section 112(b) of the Workforce Investment Act of 1998; and  
(R)will ensure that entities that carry out activities under the project (including State agencies, local entities, subgrantees, and subcontractors) and affiliates of such entities receive an amount of the administrative cost allocation determined by the Secretary, in consultation with grantees, to be sufficient.  
(2)RegulationsThe Secretary may establish, issue, and amend such regulations as may be necessary to effectively carry out this title.  
(3)Assessment and service strategies 
(A)Prepared under this ActAn assessment and service strategy required by paragraph (1)(N) to be prepared for an eligible individual shall satisfy any condition for an assessment and service strategy or individual employment plan for an adult participant under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.), in order to determine whether such eligible individual also qualifies for intensive or training services described in section 134(d) of such Act (29 U.S.C. 2864(d)).  
(B)Prepared under Workforce Investment Act of 1998An assessment and service strategy or individual employment plan prepared under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) for an eligible individual may be used to comply with the requirement specified in subparagraph (A).  
(c)Federal share and use of funds 
(1)Federal shareThe Secretary may pay a Federal share not to exceed 90 percent of the cost of any project for which a grant is made under subsection (b), except that the Secretary may pay all of such cost if such project is— 
(A)an emergency or disaster project; or  
(B)a project located in an economically depressed area, as determined by the Secretary in consultation with the Secretary of Commerce and the Secretary of Health and Human Services.  
(2)Non-federal shareThe non-Federal share shall be in cash or in kind. In determining the amount of the non-Federal share, the Secretary may attribute fair market value to services and facilities contributed from non-Federal sources.  
(3)Use of funds for administrative costsOf the grant amount to be paid under this subsection by the Secretary for a project, not to exceed 13.5 percent shall be available for any fiscal year to pay the administrative costs of such project, except that— 
(A)the Secretary may increase the amount available to pay the administrative costs to an amount not to exceed 15 percent of the grant amount if the Secretary determines, based on information submitted by the grantee under subsection (b), that such increase is necessary to carry out such project; and  
(B)if the grantee under subsection (b) demonstrates to the Secretary that— 
(i)major administrative cost increases are being incurred in necessary program components, including liability insurance, payments for workers' compensation, costs associated with achieving unsubsidized placement goals, and costs associated with other operation requirements imposed by the Secretary;  
(ii)the number of community service employment positions in the project or the number of minority eligible individuals participating in the project will decline if the amount available to pay the administrative costs is not increased; or  
(iii)the size of the project is so small that the amount of administrative costs incurred to carry out the project necessarily exceeds 13.5 percent of the grant amount; the Secretary shall increase the amount available for such fiscal year to pay the administrative costs to an amount not to exceed 15 percent of the grant amount. 
(4)Administrative costsFor purposes of this title, administrative costs are the costs, both personnel-related and nonpersonnel-related and both direct and indirect, associated with the following: 
(A)The costs of performing general administrative functions and of providing for the coordination of functions, such as the costs of— 
(i)accounting, budgeting, and financial and cash management;  
(ii)procurement and purchasing;  
(iii)property management;  
(iv)personnel management;  
(v)payroll functions;  
(vi)coordinating the resolution of findings arising from audits, reviews, investigations, and incident reports;  
(vii)audits;  
(viii)general legal services;  
(ix)developing systems and procedures, including information systems, required for administrative functions;  
(x)preparing administrative reports; and  
(xi)other activities necessary for the general administration of government funds and associated programs.  
(B)The costs of performing oversight and monitoring responsibilities related to administrative functions.  
(C)The costs of goods and services required for administrative functions of the project involved, including goods and services such as rental or purchase of equipment, utilities, office supplies, postage, and rental and maintenance of office space.  
(D)The travel costs incurred for official business in carrying out administrative activities or overall management.  
(E)The costs of information systems related to administrative functions (such as personnel, procurement, purchasing, property management, accounting, and payroll systems), including the purchase, systems development, and operating costs of such systems.  
(F)The costs of technical assistance, professional organization membership dues, and evaluating results obtained by the project involved against stated objectives.  
(5)Non-federal share of administrative costsTo the extent practicable, an entity that carries out a project under this title shall provide for the payment of the expenses described in paragraph (4) from non-Federal sources.  
(6)Use of funds for wages and benefits and programmatic activity costs 
(A)In generalAmounts made available for a project under this title that are not used to pay for the administrative costs shall be used to pay for the costs of programmatic activities, including the costs of— 
(i)participant wages, such benefits as are required by law (such as workers' compensation or unemployment compensation), the costs of physical examinations, compensation for scheduled work hours during which an employer's business is closed for a Federal holiday, and necessary sick leave that is not part of an accumulated sick leave program, except that no amounts provided under this title may be used to pay the cost of pension benefits, annual leave, accumulated sick leave, or bonuses;  
(ii)participant training (including the payment of reasonable costs of instructors, classroom rental, training supplies, materials, equipment, and tuition), which may be provided prior to or subsequent to placement and which may be provided on the job, in a classroom setting, or pursuant to other appropriate arrangements;  
(iii)job placement assistance, including job development and job search assistance;  
(iv)participant supportive services to enable a participant to successfully participate in a project under this title, which may include the payment of reasonable costs of transportation, health and medical services, special job-related or personal counseling, incidentals (such as work shoes, badges, uniforms, eyeglasses, and tools), child and adult care, temporary shelter, and follow-up services; and  
(v)outreach, recruitment and selection, intake, orientation, and assessments.
(B)Use of funds for wages and benefitsFrom the funds made available through a grant made under subsection (b), a grantee under this title— 
(i)except as provided in clause (ii), shall use not less than 75 percent of the grant funds to pay the wages, benefits, and other costs described in subparagraph (A)(i) for eligible individuals who are employed under projects carried out under this title; or  
(ii)that obtains approval for a request described in subparagraph (C) may use not less than 65 percent of the grant funds to pay the wages, benefits, and other costs described in subparagraph (A)(i).  
(C)Request to use additional funds for programmatic activity costs 
(i)In generalA grantee may submit to the Secretary a request for approval— 
(I)to use not less than 65 percent of the grant funds to pay the wages, benefits, and other costs described in subparagraph (A)(i);  
(II)to use the percentage of grant funds described in paragraph (3) to pay for administrative costs, as specified in that paragraph;  
(III)to use not more than 10 percent of the grant funds for individual participants to provide activities described in clauses (ii) and (iv) of subparagraph (A), in which case the grantee shall provide (from the funds described in this subclause) the subsistence allowance described in subsection (b)(1)(I) for those individual participants who are receiving training described in that subsection from the funds described in this subclause, but may not use the funds described in this subclause to pay for any administrative costs; and  
(IV)to use the remaining grant funds to provide activities described in clauses (ii) through (v) of subparagraph (A).  
(ii)ContentsIn submitting the request the grantee shall include in the request— 
(I)a description of the activities for which the grantee will spend the grant funds described in subclauses (III) and (IV) of clause (i), consistent with those subclauses;  
(II)an explanation documenting how the provision of such activities will improve the effectiveness of the project, including an explanation concerning whether any displacement of eligible individuals or elimination of positions for such individuals will occur, information on the number of such individuals to be displaced and of such positions to be eliminated, and an explanation concerning how the activities will improve employment outcomes for individuals served, based on the assessment conducted under subsection (b)(1)(N); and  
(III)a proposed budget and work plan for the activities, including a detailed description of the funds to be spent on the activities described in subclauses (III) and (IV) of clause (i).  
(iii)SubmissionThe grantee shall submit a request described in clause (i) not later than 90 days before the proposed date of implementation contained in the request. Not later than 30 days before the proposed date of implementation, the Secretary shall approve, approve as modified, or reject the request, on the basis of the information included in the request as described in clause (ii).  
(D)ReportEach grantee under subsection (b) shall annually prepare and submit to the Secretary a report documenting the grantee's use of funds for activities described in clauses (i) through (v) of subparagraph (A).  
(d)Project descriptionWhenever a grantee conducts a project within a planning and service area in a State, such grantee shall conduct such project in consultation with the area agency on aging of the planning and service area and shall submit to the State agency and the area agency on aging a description of such project to be conducted in the State, including the location of the project, 90 days prior to undertaking the project, for review and public comment according to guidelines the Secretary shall issue to assure efficient and effective coordination of projects under this title.  
(e)Pilot, demonstration, and evaluation projects 
(1)In generalThe Secretary, in addition to exercising any other authority contained in this title, shall use funds reserved under section 506(a)(1) to carry out demonstration projects, pilot projects, and evaluation projects, for the purpose of developing and implementing techniques and approaches, and demonstrating the effectiveness of the techniques and approaches, in addressing the employment and training needs of eligible individuals. The Secretary shall enter into such agreements with States, public agencies, nonprofit private organizations, or private business concerns, as may be necessary, to conduct the projects authorized by this subsection. To the extent practicable, the Secretary shall provide an opportunity, prior to the development of a demonstration or pilot project, for the appropriate area agency on aging to submit comments on such a project in order to ensure coordination of activities under this title.  
(2)ProjectsSuch projects may include— 
(A)activities linking businesses and eligible individuals, including activities providing assistance to participants transitioning from subsidized activities to private sector employment;  
(B)demonstration projects and pilot projects designed to— 
(i)attract more eligible individuals into the labor force;  
(ii)improve the provision of services to eligible individuals under one-stop delivery systems established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);  
(iii)enhance the technological skills of eligible individuals; and  
(iv)provide incentives to grantees under this title for exemplary performance and incentives to businesses to promote their participation in the program under this title;  
(C)demonstration projects and pilot projects, as described in subparagraph (B), for workers who are older individuals (but targeted to eligible individuals) only if such demonstration projects and pilot projects are designed to assist in developing and implementing techniques and approaches in addressing the employment and training needs of eligible individuals;  
(D)provision of training and technical assistance to support any project funded under this title;  
(E)dissemination of best practices relating to employment of eligible individuals; and  
(F)evaluation of the activities authorized under this title.  
(3)ConsultationTo the extent practicable, entities carrying out projects under this subsection shall consult with appropriate area agencies on aging and with other appropriate agencies and entities to promote coordination of activities under this title.  
503.Administration 
(a)State plan 
(1)GovernorFor a State to be eligible to receive an allotment under section 506, the Governor of the State shall submit to the Secretary for consideration and approval, a single State plan (referred to in this title as the State plan) that outlines a 4-year strategy for the statewide provision of community service employment and other authorized activities for eligible individuals under this title. The plan shall contain such provisions as the Secretary may require, consistent with this title, including a description of the process used to ensure the participation of individuals described in paragraph (2). Not less often than every 2 years, the Governor shall review the State plan and submit an update to the State plan to the Secretary for consideration and approval.  
(2)RecommendationsIn developing the State plan prior to its submission to the Secretary, the Governor shall seek the advice and recommendations of— 
(A)individuals representing the State agency and the area agencies on aging in the State, and the State and local workforce investment boards established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);  
(B)individuals representing public and nonprofit private agencies and organizations providing employment services, including each grantee operating a project under this title in the State; and  
(C)individuals representing social service organizations providing services to older individuals, grantees under title III of this Act, affected communities, unemployed older individuals, community-based organizations serving the needs of older individuals, business organizations, and labor organizations.  
(3)CommentsAny State plan submitted by the Governor in accordance with paragraph (1) shall be accompanied by copies of public comments relating to the plan received pursuant to paragraph (7), and a summary of the comments.  
(4)Plan provisionsThe State plan shall identify and address— 
(A)the relationship that the number of eligible individuals in each area bears to the total number of eligible individuals, respectively, in the State;  
(B)the relative distribution of eligible individuals residing in rural and urban areas in the State; and  
(C)the relative distribution of— 
(i)eligible individuals who are individuals with greatest economic need;  
(ii)eligible individuals who are minority individuals;  
(iii)eligible individuals who are limited English proficient; and  
(iv)eligible individuals who are individuals with greatest social need;  
(D)the current and projected employment opportunities in the State (such as by providing information available under section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) by occupation), and the type of skills possessed by local eligible individuals;  
(E)the localities and populations for which projects of the type authorized by this title are most needed; and  
(F)plans for facilitating the coordination of activities of grantees in the State under this title with activities carried out in the State under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).  
(5)Governor’s recommendationsBefore a proposal for a grant under this title for any fiscal year is submitted to the Secretary, the Governor of the State in which projects are proposed to be conducted under such grant shall be afforded a reasonable opportunity to submit to the Secretary— 
(A)recommendations regarding the anticipated effect of each such proposal upon the overall distribution of enrollment positions under this title in the State (including such distribution among urban and rural areas), taking into account the total number of positions to be provided by all grantees in the State;  
(B)any recommendations for redistribution of positions to underserved areas as vacancies occur in previously encumbered positions in other areas; and  
(C)in the case of any increase in funding that may be available for use in the State under this title for the fiscal year, any recommendations for distribution of newly available positions in excess of those available during the preceding year to underserved areas.  
(6)DisruptionsIn developing a plan or considering a recommendation under this subsection, the Governor shall avoid disruptions in the provision of services for participants to the greatest possible extent.  
(7)Determination; review 
(A)DeterminationIn order to effectively carry out this title, each State shall make the State plan available for public comment. The Secretary, in consultation with the Assistant Secretary, shall review the plan and make a written determination with findings and a decision regarding the plan.  
(B)ReviewThe Secretary may review, on the Secretary's own initiative or at the request of any public or private agency or organization or of any agency of the State, the distribution of projects and services under this title in the State, including the distribution between urban and rural areas in the State. For each proposed reallocation of projects or services in a State, the Secretary shall give notice and opportunity for public comment.  
(8)ExemptionThe grantees that serve eligible individuals who are older Indians or Pacific Island and Asian Americans with funds reserved under section 506(a)(3) may not be required to participate in the State planning processes described in this section but shall collaborate with the Secretary to develop a plan for projects and services to eligible individuals who are Indians or Pacific Island and Asian Americans, respectively.  
(b)Coordination with other Federal programs 
(1)In generalThe Secretary and the Assistant Secretary shall coordinate the program carried out under this title with programs carried out under other titles of this Act, to increase employment opportunities available to older individuals.  
(2)Programs 
(A)In generalThe Secretary shall coordinate programs carried out under this title with the program carried out under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Community Services Block Grant Act (42 U.S.C. 9901 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.). The Secretary shall coordinate the administration of this title with the administration of other titles of this Act by the Assistant Secretary to increase the likelihood that eligible individuals for whom employment opportunities under this title are available and who need services under such titles receive such services.  
(B)Use of funds 
(i)ProhibitionFunds appropriated to carry out this title may not be used to carry out any program under the Workforce Investment Act of 1998, the Community Services Block Grant Act, the Rehabilitation Act of 1973, the Carl D. Perkins Career and Technical Education Act of 2006, the National and Community Service Act of 1990, or the Domestic Volunteer Service Act of 1973.  
(ii)Joint activitiesClause (i) shall not be construed to prohibit carrying out projects under this title jointly with programs, projects, or activities under any Act specified in clause (i), or from carrying out section 511.  
(3)Informational materials on age discriminationThe Secretary shall distribute to grantees under this title, for distribution to program participants, and at no cost to grantees or participants, informational materials developed and supplied by the Equal Employment Opportunity Commission and other appropriate Federal agencies that the Secretary determines are designed to help participants identify age discrimination and to understand their rights under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.).  
(c)Use of services, equipment, personnel, and facilitiesIn carrying out this title, the Secretary may use the services, equipment, personnel, and facilities of Federal and other agencies, with their consent, with or without reimbursement, and on a similar basis cooperate with other public and nonprofit private agencies and organizations in the use of services, equipment, and facilities.  
(d)PaymentsPayments under this title may be made in advance or by way of reimbursement and in such installments as the Secretary may determine.  
(e)No delegation of functionsThe Secretary shall not delegate any function of the Secretary under this title to any other Federal officer or entity.  
(f)Compliance 
(1)MonitoringThe Secretary shall monitor projects for which grants are made under this title to determine whether the grantees are complying with rules and regulations issued to carry out this title (including the statewide planning, consultation, and coordination requirements of this title).  
(2)Compliance with uniform cost principles and administrative requirementsEach grantee that receives funds under this title shall comply with the applicable uniform cost principles and appropriate administrative requirements for grants and contracts that are applicable to the type of entity that receives funds, as issued as circulars or rules of the Office of Management and Budget.  
(3)ReportsEach grantee described in paragraph (2) shall prepare and submit a report in such manner and containing such information as the Secretary may require regarding activities carried out under this title.  
(4)RecordsEach grantee described in paragraph (2) shall keep records that— 
(A)are sufficient to permit the preparation of reports required by this title;  
(B)are sufficient to permit the tracing of funds to a level of expenditure adequate to ensure that the funds have not been spent unlawfully; and  
(C)contain any other information that the Secretary determines to be appropriate.  
(g)EvaluationsThe Secretary shall establish by rule and implement a process to evaluate, in accordance with section 513, the performance of projects carried out and services provided under this title. The Secretary shall report to Congress, and make available to the public, the results of each such evaluation and shall use such evaluation to improve services delivered by, or the operation of, projects carried out under this title.  
504.Participants not Federal employees 
(a)Inapplicability of certain provisions covering Federal employeesEligible individuals who are participants in any project funded under this title shall not be considered to be Federal employees as a result of such participation and shall not be subject to part III of title 5, United States Code.  
(b)Workers' compensationNo grant or subgrant shall be made and no contract or subcontract shall be entered into under this title with an entity who is, or whose employees are, under State law, exempted from operation of the State workers' compensation law, generally applicable to employees, unless the entity shall undertake to provide either through insurance by a recognized carrier or by self-insurance, as authorized by State law, that the persons employed under the grant, subgrant, contract, or subcontract shall enjoy workers' compensation coverage equal to that provided by law for covered employment.  
505.Interagency cooperation 
(a)Consultation with the Assistant SecretaryThe Secretary shall consult with and obtain the written views of the Assistant Secretary before issuing rules and before establishing general policy in the administration of this title.  
(b)Consultation with heads of other agenciesThe Secretary shall consult and cooperate with the Secretary of Health and Human Services (acting through officers including the Director of the Office of Community Services), and the heads of other Federal agencies that carry out programs related to the program carried out under this title, in order to achieve optimal coordination of the program carried out under this title with such related programs. Each head of a Federal agency shall cooperate with the Secretary in disseminating information relating to the availability of assistance under this title and in promoting the identification and interests of individuals eligible for employment in projects assisted under this title.  
(c)Coordination 
(1)In generalThe Secretary shall promote and coordinate efforts to carry out projects under this title jointly with programs, projects, or activities carried out under other Acts, especially activities provided under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including activities provided through one-stop delivery systems established under section 134(c)) of such Act (29 U.S.C. 2864(c)), that provide training and employment opportunities to eligible individuals.  
(2)Coordination with certain activitiesThe Secretary shall consult with the Secretary of Education to promote and coordinate efforts to carry out projects under this title jointly with activities in which eligible individuals may participate that are carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).  
506.Distribution of assistance 
(a)Reservations 
(1)Reservation for pilot demonstration and evaluation projectsOf the funds appropriated to carry out this title for each fiscal year, the Secretary may first reserve not more than 1.5 percent to carry out demonstration projects, pilot projects, and evaluation projects under section 502(e).  
(2)Reservation for territoriesOf the funds appropriated to carry out this title for each fiscal year, the Secretary shall reserve 0.75 percent, of which— 
(A)Guam, American Samoa, and the United States Virgin Islands shall each receive 30 percent of the funds so reserved; and  
(B)the Commonwealth of the Northern Mariana Islands shall receive 10 percent of the funds so reserved.  
(3)Reservation for organizationsOf the funds appropriated to carry out this title for each fiscal year, the Secretary shall reserve such amount as may be necessary to make national grants to public or nonprofit national Indian aging organizations with the ability to provide community service employment and other authorized activities for eligible individuals who are Indians and to national public or nonprofit Pacific Island and Asian American aging organizations with the ability to provide community service employment and other authorized activities for eligible individuals who are Pacific Island and Asian Americans.  
(b)State allotmentsThe allotment for each State shall be the sum of the amounts allotted for national grants in such State under subsection (d) and for the grant to such State under subsection (e).  
(c)Division between national grants and grants to StatesThe funds appropriated to carry out this title for any fiscal year that remain after amounts are reserved under paragraphs (1), (2), and (3) of subsection (a) shall be divided by the Secretary between national grants and grants to States as follows: 
(1)Reservation of funds for fiscal year 2000 level of activities 
(A)In generalThe Secretary shall reserve the amount of funds necessary to maintain the fiscal year 2000 level of activities supported by grantees that operate under this title under national grants from the Secretary, and the fiscal year 2000 level of activities supported by State grantees under this title, in proportion to their respective fiscal year 2000 levels of activities.  
(B)Insufficient appropriationsIf in any fiscal year the funds appropriated to carry out this title are insufficient to satisfy the requirement specified in subparagraph (A), then the amount described in subparagraph (A) shall be reduced proportionally.  
(2)Funding in excess of fiscal year 2000 level of activities 
(A)Up to $35,000,000The amount of funds remaining (if any) after the application of paragraph (1), but not to exceed $35,000,000, shall be divided so that 75 percent shall be provided to State grantees and 25 percent shall be provided to grantees that operate under this title under national grants from the Secretary.  
(B)Over $35,000,000The amount of funds remaining (if any) after the application of subparagraph (A) shall be divided so that 50 percent shall be provided to State grantees and 50 percent shall be provided to grantees that operate under this title under national grants from the Secretary.  
(d)Allotments for national grantsFrom funds available under subsection (c) for national grants, the Secretary shall allot for public and nonprofit private agency and organization grantees that operate under this title under national grants from the Secretary in each State, an amount that bears the same ratio to such funds as the product of the number of individuals age 55 or older in the State and the allotment percentage of such State bears to the sum of the corresponding products for all States, except as follows: 
(1)Minimum allotmentNo State shall be provided an amount under this subsection that is less than ½ of 1 percent of the amount provided under subsection (c) for public and nonprofit private agency and organization grantees that operate under this title under national grants from the Secretary in all of the States.  
(2)Hold harmlessIf such amount provided under subsection (c) is— 
(A)equal to or less than the amount necessary to maintain the fiscal year 2000 level of activities, allotments for grantees that operate under this title under national grants from the Secretary in each State shall be proportional to the amount necessary to maintain their fiscal year 2000 level of activities; or  
(B)greater than the amount necessary to maintain the fiscal year 2000 level of activities, no State shall be provided a percentage increase above the amount necessary to maintain the fiscal year 2000 level of activities for grantees that operate under this title under national grants from the Secretary in the State that is less than 30 percent of the percentage increase above the amount necessary to maintain the fiscal year 2000 level of activities for public and private nonprofit agency and organization grantees that operate under this title under national grants from the Secretary in all of the States.  
(3)ReductionAllotments for States not affected by paragraphs (1) and (2)(B) shall be reduced proportionally to satisfy the conditions in such paragraphs.  
(e)Allotments for grants to StatesFrom the amount provided for grants to States under subsection (c), the Secretary shall allot for the State grantee in each State an amount that bears the same ratio to such amount as the product of the number of individuals age 55 or older in the State and the allotment percentage of such State bears to the sum of the corresponding products for all States, except as follows: 
(1)Minimum allotmentNo State shall be provided an amount under this subsection that is less than ½ of 1 percent of the amount provided under subsection (c) for State grantees in all of the States.  
(2)Hold harmlessIf such amount provided under subsection (c) is— 
(A)equal to or less than the amount necessary to maintain the fiscal year 2000 level of activities, allotments for State grantees in each State shall be proportional to the amount necessary to maintain their fiscal year 2000 level of activities; or  
(B)greater than the amount necessary to maintain the fiscal year 2000 level of activities, no State shall be provided a percentage increase above the amount necessary to maintain the fiscal year 2000 level of activities for State grantees in the State that is less than 30 percent of the percentage increase above the amount necessary to maintain the fiscal year 2000 level of activities for State grantees in all of the States.  
(3)ReductionAllotments for States not affected by paragraphs (1) and (2)(B) shall be reduced proportionally to satisfy the conditions in such paragraphs.  
(f)Allotment percentageFor purposes of subsections (d) and (e) and this subsection— 
(1)the allotment percentage of each State shall be 100 percent less that percentage that bears the same ratio to 50 percent as the per capita income of such State bears to the per capita income of the United States, except that— 
(A)the allotment percentage shall be not more than 75 percent and not less than 33 percent; and  
(B)the allotment percentage for the District of Columbia and the Commonwealth of Puerto Rico shall be 75 percent;  
(2)the number of individuals age 55 or older in any State and in all States, and the per capita income in any State and in all States, shall be determined by the Secretary on the basis of the most satisfactory data available to the Secretary; and  
(3)for the purpose of determining the allotment percentage, the term United States means the 50 States, and the District of Columbia.  
(g)DefinitionsIn this section: 
(1)Cost per authorized positionThe term cost per authorized position means the sum of— 
(A)the hourly minimum wage rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)), multiplied by the number of hours equal to the product of 21 hours and 52 weeks;  
(B)an amount equal to 11 percent of the amount specified under subparagraph (A), for the purpose of covering Federal payments for fringe benefits; and  
(C)an amount determined by the Secretary, for the purpose of covering Federal payments for the remainder of all other program and administrative costs.  
(2)Fiscal year 2000 level of activitiesThe term fiscal year 2000 level of activities means— 
(A)with respect to public and nonprofit private agency and organization grantees that operate under this title under national grants from the Secretary, their level of activities for fiscal year 2000; and  
(B)with respect to State grantees, their level of activities for fiscal year 2000.  
(3)Grants to StatesThe term grants to States means grants made under this title by the Secretary to the States.  
(4)Level of activitiesThe term level of activities means the number of authorized positions multiplied by the cost per authorized position.  
(5)National grantsThe term national grants means grants made under this title by the Secretary to public and nonprofit private agency and organization grantees that operate under this title.  
(6)StateThe term State does not include Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.  
507.Equitable distribution 
(a)Interstate allocationIn making grants under section 502(b) from allotments made under section 506, the Secretary shall ensure, to the extent feasible, an equitable distribution of activities under such grants, in the aggregate, among the States, taking into account the needs of underserved States.  
(b)Intrastate allocationThe amount allocated for projects within each State under section 506 shall be allocated among areas in the State in an equitable manner, taking into consideration the State priorities set out in the State plan in effect under section 503(a).  
508.ReportTo carry out the Secretary's responsibilities for reporting in section 503(g), the Secretary shall require the State agency for each State that receives funds under this title to prepare and submit a report at the beginning of each fiscal year on such State's compliance with section 507(b). Such report shall include the names and geographic location of all projects assisted under this title and carried out in the State and the amount allocated to each such project under section 506.  
509.Employment assistance and Federal housing and food stamp programsFunds received by eligible individuals from projects carried out under the program established under this title shall not be considered to be income of such individuals for purposes of determining the eligibility of such individuals, or of any other individuals, to participate in any housing program for which Federal funds may be available or for any income determination under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.).  
510.Eligibility for workforce investment activitiesEligible individuals under this title may be considered by local workforce investment boards and one-stop operators established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) to satisfy the requirements for receiving services under such title I that are applicable to adults.  
511.Coordination with the workforce investment Act of 1998 
(a)PartnersGrantees under this title shall be one-stop partners as described in subparagraphs (A) and (B)(vi) of section 121(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(b)(1)) in the one-stop delivery system established under section 134(c) of such Act (29 U.S.C. 2864(c)) for the appropriate local workforce investment areas, and shall carry out the responsibilities relating to such partners.  
(b)CoordinationIn local workforce investment areas where more than 1 grantee under this title provides services, the grantees shall— 
(1)coordinate their activities related to the one-stop delivery systems; and  
(2)be signatories of the memorandum of understanding established under section 121(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(c)).  
512.Treatment of assistanceAssistance provided under this title shall not be considered to be financial assistance described in section 245A(h)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1255a(h)(1)(A)).  
513.Performance 
(a)Measures and indicators 
(1)Establishment and implementation of measures and indicatorsThe Secretary shall establish and implement, after consultation with grantees, subgrantees, and host agencies under this title, States, older individuals, area agencies on aging, and other organizations serving older individuals, core measures of performance and additional indicators of performance for each grantee for projects and services carried out under this title. The core measures of performance and additional indicators of performance shall be applicable to each grantee under this title without regard to whether such grantee operates the program directly or through subcontracts, subgrants, or agreements with other entities.  
(2)Content 
(A)Composition of measures and indicators 
(i)MeasuresThe core measures of performance established by the Secretary in accordance with paragraph (1) shall consist of core indicators of performance specified in subsection (b)(1) and the expected levels of performance applicable to each core indicator of performance.  
(ii)Additional indicatorsThe additional indicators of performance established by the Secretary in accordance with paragraph (1) shall be the additional indicators of performance specified in subsection (b)(2).  
(B)Continuous improvementThe measures described in subparagraph (A)(i) shall be designed to promote continuous improvement in performance.  
(C)Expected levels of performanceThe Secretary and each grantee shall reach agreement on the expected levels of performance for each program year for each of the core indicators of performance specified in subparagraph (A)(i). The agreement shall take into account the requirement of subparagraph (B) and the factors described in subparagraph (D), and other appropriate factors as determined by the Secretary, and shall be consistent with the requirements of subparagraph (E). Funds may not be awarded under the grant until such agreement is reached. At the conclusion of negotiations concerning the levels with all grantees, the Secretary shall make available for public review the final negotiated expected levels of performance for each grantee, including any comments submitted by the grantee regarding the grantee's satisfaction with the negotiated levels.  
(D)AdjustmentThe expected levels of performance described in subparagraph (C) applicable to a grantee shall be adjusted after the agreement under subparagraph (C) has been reached only with respect to the following factors: 
(i)High rates of unemployment or of poverty or participation in the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), in the areas served by a grantee, relative to other areas of the State involved or Nation.  
(ii)Significant downturns in the areas served by the grantee or in the national economy.  
(iii)Significant numbers or proportions of participants with 1 or more barriers to employment, including individuals described in subsection (a)(3)(B)(ii) or (b)(2) of section 518, served by a grantee relative to such numbers or proportions for grantees serving other areas of the State or Nation.  
(iv)Changes in Federal, State, or local minimum wage requirements.  
(v)Limited economies of scale for the provision of community service employment and other authorized activities in the areas served by the grantee.  
(E)Placement 
(i)Level of performanceFor all grantees, the Secretary shall establish an expected level of performance of not less than the percentage specified in clause (ii) (adjusted in accordance with subparagraph (D)) for the entry into unsubsidized employment core indicator of performance described in subsection (b)(1)(B).  
(ii)Required placement percentagesThe minimum percentage for the expected level of performance for the entry into unsubsidized employment core indicator of performance described in subsection (b)(1)(B) is— 
(I)21 percent for fiscal year 2007;  
(II)22 percent for fiscal year 2008;  
(III)23 percent for fiscal year 2009;  
(IV)24 percent for fiscal year 2010; and  
(V)25 percent for fiscal year 2011.  
(3)LimitationAn agreement to be evaluated on the core measures of performance and to report information on the additional indicators of performance shall be a requirement for application for, and a condition of, all grants authorized by this title.  
(b)Indicators of performance 
(1)Core indicatorsThe core indicators of performance described in subsection (a)(2)(A)(i) shall consist of— 
(A)hours (in the aggregate) of community service employment;  
(B)entry into unsubsidized employment;  
(C)retention in unsubsidized employment for 6 months;  
(D)earnings; and  
(E)the number of eligible individuals served, including the number of participating individuals described in subsection (a)(3)(B)(ii) or (b)(2) of section 518.  
(2)Additional indicatorsThe additional indicators of performance described in subsection (a)(2)(A)(ii) shall consist of— 
(A)retention in unsubsidized employment for 1 year;  
(B)satisfaction of the participants, employers, and their host agencies with their experiences and the services provided;  
(C)any other indicators of performance that the Secretary determines to be appropriate to evaluate services and performance.  
(3)Definitions of indicatorsThe Secretary, after consultation with national and State grantees, representatives of business and labor organizations, and providers of services, shall, by regulation, issue definitions of the indicators of performance described in paragraphs (1) and (2).  
(c)EvaluationThe Secretary shall— 
(1)annually evaluate, and publish and make available for public review information on, the actual performance of each grantee with respect to the levels achieved for each of the core indicators of performance, compared to the expected levels of performance established under subsection (a)(2)(C) (including any adjustments to such levels made in accordance with subsection (a)(2)(D)); and  
(2)annually publish and make available for public review information on the actual performance of each grantee with respect to the levels achieved for each of the additional indicators of performance.  
(d)Technical assistance and corrective efforts 
(1)Initial determinations 
(A)In generalAs soon as practicable after July 1, 2007, the Secretary shall determine if a grantee under this title has, for program year 2006— 
(i)met the expected levels of performance established under subsection (a)(2)(C) (including any adjustments to such levels made in accordance with subsection (a)(2)(D)) for the core indicators of performance described in subparagraphs (A), (C), (D), and (E) of subsection (b)(1); and  
(ii)achieved the applicable percentage specified in subsection (a)(2)(E)(ii) for the core indicator of performance described in subsection (b)(1)(B).  
(B)Technical assistanceIf the Secretary determines that the grantee, for program year 2006— 
(i)failed to meet the expected levels of performance described in subparagraph (A)(i); or  
(ii)failed to achieve the applicable percentage described in subparagraph (A)(ii), the Secretary shall provide technical assistance to assist the grantee to meet the expected levels of performance and achieve the applicable percentage. 
(2)National grantees 
(A)In generalNot later than 120 days after the end of each program year, the Secretary shall determine if a national grantee awarded a grant under section 502(b) in accordance with section 514 has met the expected levels of performance established under subsection (a)(2)(C) (including any adjustments to such levels made in accordance with subsection (a)(2)(D)) for the core indicators of performance described in subsection (b)(1).  
(B)Technical assistance and corrective action plan 
(i)In generalIf the Secretary determines that a national grantee fails to meet the expected levels of performance described in subparagraph (A), the Secretary after each year of such failure, shall provide technical assistance and require such grantee to submit a corrective action plan not later than 160 days after the end of the program year.  
(ii)ContentThe plan submitted under clause (i) shall detail the steps the grantee will take to meet the expected levels of performance in the next program year.  
(iii)RecompetitionAny grantee who has failed to meet the expected levels of performance for 4 consecutive years (beginning with program year 2007) shall not be allowed to compete in the subsequent grant competition under section 514 following the fourth consecutive year of failure but may compete in the next such grant competition after that subsequent competition.  
(3)State grantees 
(A)In generalNot later than 120 days after the end of each program year, the Secretary shall determine if a State grantee allotted funds under section 506(e) has met the expected levels of performance established under subsection (a)(2)(C) (including any adjustments to such levels made in accordance with subsection (a)(2)(D)) for the core indicators of performance described in subsection (b)(1).  
(B)Technical assistance and corrective action plan 
(i)In generalIf the Secretary determines that a State fails to meet the expected levels of performance described in subparagraph (A), the Secretary, after each year of such failure, shall provide technical assistance and require the State to submit a corrective action plan not later than 160 days after the end of the program year.  
(ii)ContentThe plan submitted under clause (i) shall detail the steps the State will take to meet the expected levels of performance in the next program year.  
(iii)CompetitionIf the Secretary determines that the State fails to meet the expected levels of performance described in subparagraph (A) for 3 consecutive program years (beginning with program year 2007), the Secretary shall provide for the conduct by the State of a competition to award the funds allotted to the State under section 506(e) for the first full program year following the Secretary's determination.  
(4)Special rule for establishment and implementationThe Secretary shall establish and implement the core measures of performance and additional indicators of performance described in this section, including all required indicators described in subsection (b), not later than July 1, 2007.  
(e)Impact on grant competitionThe Secretary may not publish a notice announcing a grant competition under this title, and solicit proposals for grants, until the day that is the later of— 
(1)the date on which the Secretary implements the core measures of performance and additional indicators of performance described in this section; and  
(2)January 1, 2010.  
514.Competitive requirements relating to grant awards 
(a)Program authorized 
(1)Initial approval of grant applicationsFrom the funds available for national grants under section 506(d), the Secretary shall award grants under section 502(b) to eligible applicants, through a competitive process that emphasizes meeting performance requirements, to carry out projects under this title for a period of 4 years, except as provided in paragraph (2). The Secretary may not conduct a grant competition under this title until the day described in section 513(e).  
(2)Continuation of approval based on performanceIf the recipient of a grant made under paragraph (1) meets the expected levels of performance described in section 513(d)(2)(A) for each year of such 4-year period with respect to a project, the Secretary may award a grant under section 502(b) to such recipient to continue such project beyond such 4-year period for 1 additional year without regard to such process.  
(b)Eligible applicantsAn applicant shall be eligible to receive a grant under section 502(b) in accordance with subsections (a), (c), and (d).  
(c)CriteriaFor purposes of subsection (a)(1), the Secretary shall select the eligible applicants to receive grants based on the following: 
(1)The applicant's ability to administer a project that serves the greatest number of eligible individuals, giving particular consideration to individuals with greatest economic need, individuals with greatest social need, and individuals described in subsection (a)(3)(B)(ii) or (b)(2) of section 518.  
(2)The applicant's ability to administer a project that provides employment for eligible individuals in the communities in which such individuals reside, or in nearby communities, that will contribute to the general welfare of the communities involved.  
(3)The applicant's ability to administer a project that moves eligible individuals into unsubsidized employment.  
(4)The applicant's prior performance, if any, in meeting core measures of performance and addressing additional indicators of performance under this title and the applicant’s ability to address core indicators of performance and additional indicators of performance under this title and under other Federal or State programs in the case of an applicant that has not previously received a grant under this title.  
(5)The applicant's ability to move individuals with multiple barriers to employment, including individuals described in subsection (a)(3)(B)(ii) or (b)(2) of section 518, into unsubsidized employment.  
(6)The applicant's ability to coordinate activities with other organizations at the State and local level.  
(7)The applicant's plan for fiscal management of the project to be administered with funds received in accordance with this section.  
(8)The applicant’s ability to administer a project that provides community service.  
(9)The applicant’s ability to minimize disruption in services for participants and in community services provided.  
(10)Any additional criteria that the Secretary considers to be appropriate in order to minimize disruption in services for participants.  
(d)Responsibility tests 
(1)In generalBefore final selection of a grantee, the Secretary shall conduct a review of available records to assess the applicant's overall responsibility to administer Federal funds.  
(2)ReviewAs part of the review described in paragraph (1), the Secretary may consider any information, including the applicant's history with regard to the management of other grants.  
(3)Failure to satisfy testThe failure to satisfy a responsibility test with respect to any 1 factor that is listed in paragraph (4), excluding those listed in subparagraphs (A) and (B) of such paragraph, does not establish that the applicant is not responsible unless such failure is substantial or persists for 2 or more consecutive years.  
(4)TestThe responsibility tests include review of the following factors: 
(A)Unsuccessful efforts by the applicant to recover debts, after 3 demand letters have been sent, that are established by final agency action, or a failure to comply with an approved repayment plan.  
(B)Established fraud or criminal activity of a significant nature within the organization or agency involved.  
(C)Serious administrative deficiencies identified by the Secretary, such as failure to maintain a financial management system as required by Federal rules or regulations.  
(D)Willful obstruction of the audit process.  
(E)Failure to provide services to participants for a current or recent grant or to meet applicable core measures of performance or address applicable indicators of performance.  
(F)Failure to correct deficiencies brought to the grantee's attention in writing as a result of monitoring activities, reviews, assessments, or other activities.  
(G)Failure to return a grant closeout package or outstanding advances within 90 days of the grant expiration date or receipt of the closeout package, whichever is later, unless an extension has been requested and granted.  
(H)Failure to submit required reports.  
(I)Failure to properly report and dispose of Government property as instructed by the Secretary.  
(J)Failure to have maintained effective cash management or cost controls resulting in excess cash on hand.  
(K)Failure to ensure that a subrecipient complies with its Office of Management and Budget Circular A–133 audit requirements specified at section 667.200(b) of title 20, Code of Federal Regulations.  
(L)Failure to audit a subrecipient within the required period.  
(M)Final disallowed costs in excess of 5 percent of the grant or contract award if, in the judgment of the grant officer, the disallowances are egregious.  
(N)Failure to establish a mechanism to resolve a subrecipient's audit in a timely fashion.  
(5)DeterminationApplicants that are determined to be not responsible shall not be selected as grantees.  
(6)Disallowed costsInterest on disallowed costs shall accrue in accordance with the Debt Collection Improvement Act of 1996, including the amendments made by that Act.  
(e)Grantees serving individuals with barriers to employment 
(1)DefinitionIn this subsection, the term individuals with barriers to employment means minority individuals, Indian individuals, individuals with greatest economic need, and individuals described in subsection (a)(3)(B)(ii) or (b)(2) of section 518.  
(2)Special considerationIn areas where a substantial population of individuals with barriers to employment exists, a grantee that receives a national grant in accordance with this section shall, in selecting subgrantees, give special consideration to organizations (including former recipients of such national grants) with demonstrated expertise in serving individuals with barriers to employment.  
(f)Minority-serving granteesThe Secretary may not promulgate rules or regulations affecting grantees in areas where a substantial population of minority individuals exists, that would significantly compromise the ability of the grantees to serve their targeted population of minority older individuals.  
515.Report on service to minority individuals 
(a)In generalThe Secretary shall annually prepare a report on the levels of participation and performance outcomes of minority individuals served by the program carried out under this title.  
(b)Contents 
(1)Organization and dataSuch report shall present information on the levels of participation and the outcomes achieved by such minority individuals with respect to each grantee under this title, by service area, and in the aggregate, beginning with data that applies to program year 2005.  
(2)EffortsThe report shall also include a description of each grantee's efforts to serve minority individuals, based on information submitted to the Secretary by each grantee at such time and in such manner as the Secretary determines to be appropriate.  
(3)Related mattersThe report shall also include— 
(A)an assessment of individual grantees based on the criteria established under subsection (c);  
(B)an analysis of whether any changes in grantees have affected participation rates of such minority individuals;  
(C)information on factors affecting participation rates among such minority individuals; and  
(D)recommendations for increasing participation of minority individuals in the program.  
(c)CriteriaThe Secretary shall establish criteria for determining the effectiveness of grantees in serving minority individuals in accordance with the goals set forth in section 502(a)(1).  
(d)SubmissionThe Secretary shall annually submit such a report to the appropriate committees of Congress.  
516.Sense of CongressIt is the sense of Congress that— 
(1)the older American community service employment program described in this title was established with the intent of placing older individuals in community service positions and providing job training; and  
(2)placing older individuals in community service positions strengthens the ability of the individuals to become self-sufficient, provides much-needed support to organizations that benefit from increased civic engagement, and strengthens the communities that are served by such organizations.  
517.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal years 2007, 2008, 2009, 2010, and 2011.  
(b)ObligationAmounts appropriated under this section for any fiscal year shall be available for obligation during the annual period that begins on July 1 of the calendar year immediately following the beginning of such fiscal year and that ends on June 30 of the following calendar year. The Secretary may extend the period during which such amounts may be obligated or expended in the case of a particular organization or agency that receives funds under this title if the Secretary determines that such extension is necessary to ensure the effective use of such funds by such organization or agency.  
(c)Recapturing fundsAt the end of the program year, the Secretary may recapture any unexpended funds for the program year, and reobligate such funds within the 2 succeeding program years for— 
(1)incentive grants to entities that are State grantees or national grantees under section 502(b);  
(2)technical assistance; or  
(3)grants or contracts for any other activity under this title.  
518.Definitions and rule 
(a)DefinitionsFor purposes of this title: 
(1)Community serviceThe term community service means— 
(A)social, health, welfare, and educational services (including literacy tutoring), legal and other counseling services and assistance, including tax counseling and assistance and financial counseling, and library, recreational, and other similar services;  
(B)conservation, maintenance, or restoration of natural resources;  
(C)community betterment or beautification;  
(D)antipollution and environmental quality efforts;  
(E)weatherization activities;  
(F)economic development; and  
(G)such other services essential and necessary to the community as the Secretary determines by rule to be appropriate.  
(2)Community service employmentThe term community service employment means part-time, temporary employment paid with grant funds in projects described in section 502(b)(1)(D), through which eligible individuals are engaged in community service and receive work experience and job skills that can lead to unsubsidized employment.  
(3)Eligible individual 
(A)In generalThe term eligible individual means an individual who is age 55 or older and who has a low income (including any such individual whose income is not more than 125 percent of the poverty line), excluding any income that is unemployment compensation, a benefit received under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), a payment made to or on behalf of veterans or former members of the Armed Forces under the laws administered by the Secretary of Veterans Affairs, or 25 percent of a benefit received under title II of the Social Security Act (42 U.S.C. 401 et seq.), subject to subsection (b).  
(B)Participation 
(i)ExclusionNotwithstanding any other provision of this paragraph, the term eligible individual does not include an individual who has participated in projects under this title for a period of 48 months in the aggregate (whether or not consecutive) after July 1, 2007, unless the period was increased as described in clause (ii).  
(ii)Increased periods of participationThe Secretary shall authorize a grantee for a project to increase the period of participation described in clause (i), pursuant to a request submitted by the grantee, for individuals who— 
(I)have a severe disability;  
(II)are frail or are age 75 or older;  
(III)meet the eligibility requirements related to age for, but do not receive, benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.);  
(IV)live in an area with persistent unemployment and are individuals with severely limited employment prospects; or  
(V)have limited English proficiency or low literacy skills.  
(4)IncomeIn this section, the term income means income received during the 12-month period (or, at the option of the grantee involved, the annualized income for the 6-month period) ending on the date an eligible individual submits an application to participate in a project carried out under this title by such grantee.  
(5)Pacific island and asian americansThe term Pacific Island and Asian Americans means Americans having origins in any of the original peoples of the Far East, Southeast Asia, the Indian Subcontinent, or the Pacific Islands.  
(6)ProgramThe term program means the older American community service employment program established under this title.  
(7)Supportive servicesThe term supportive services means services, such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this title, consistent with the provisions of this title.  
(8)UnemployedThe term unemployed, used with respect to a person or individual, means an individual who is without a job and who wants and is available for work, including an individual who may have occasional employment that does not result in a constant source of income.  
(b)RulePursuant to regulations prescribed by the Secretary, an eligible individual shall have priority for the community service employment and other authorized activities provided under this title if the individual— 
(1)is 65 years of age or older; or  
(2) 
(A)has a disability;  
(B)has limited English proficiency or low literacy skills;  
(C)resides in a rural area;  
(D)is a veteran;  
(E)has low employment prospects;  
(F)has failed to find employment after utilizing services provided under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.); or  
(G)is homeless or at risk for homelessness. .  
502.Effective date 
(a)In generalTitle V of the Older Americans Act of 1965 (as amended by section 501) takes effect July 1, 2007.  
(b)Regulations and expected levels of performance 
(1)RegulationsEffective on the date of enactment of this Act, the Secretary of Labor may issue rules and regulations authorized in such title V.  
(2)Expected levels of performancePrior to July 1, 2007, the Secretary of Labor may carry out the activities authorized in section 513(a)(2) of the Older Americans Act of 1965 (as so amended), in preparation for program year 2007.  
VINative Americans 
601.Clarification of maintenance requirement 
(a)In generalSection 614A of the Older Americans Act of 1965 (42 U.S.C. 3057e–1) is amended by adding at the end the following: 
 
(c)Clarification 
(1)DefinitionIn this subsection, the term covered year means fiscal year 2006 or a subsequent fiscal year.  
(2)Consortia of tribal organizationsIf a tribal organization received a grant under this part for fiscal year 1991 as part of a consortium, the Assistant Secretary shall consider the tribal organization to have received a grant under this part for fiscal year 1991 for purposes of subsections (a) and (b), and shall apply the provisions of subsections (a) and (b)(1) (under the conditions described in subsection (b)) to the tribal organization for each covered year for which the tribal organization submits an application under this part, even if the tribal organization submits— 
(A)a separate application from the remaining members of the consortium; or  
(B)an application as 1 of the remaining members of the consortium. .  
(b)Effective dateThe amendment made by subsection (a) shall apply to grants awarded under part A of title VI of the Older Americans Act of 1965 (42 U.S.C. 3057b et seq.) during the grant period beginning April 1, 2008, and all subsequent grant periods.  
602.Native Americans caregiver support programSection 643 of the Older Americans Act of 1965 (42 U.S.C. 3057n) is amended— 
(1)in paragraph (1), by striking 2001 and inserting 2007; and  
(2)in paragraph (2), by striking $5,000,000 and all that follows through the period at the end and inserting $6,500,000 for fiscal year 2007, $6,800,000 for fiscal year 2008, $7,200,000 for fiscal year 2009, $7,500,000 for fiscal year 2010, and $7,900,000 for fiscal year 2011..  
VIIAllotments for vulnerable elder rights protection activities 
701.Vulnerable elder rights protection activitiesSection 702 of the Older Americans Act of 1965 (42 U.S.C. 3058a) is amended by striking 2001 each place it appears and inserting 2007.  
702.Elder abuse, neglect, and exploitationSection 721 of the Older Americans Act of 1965 (42 U.S.C. 3058i) is amended— 
(1)in subsection (a), by striking programs for the prevention of and inserting programs to address;  
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking programs for and all that follows through including— and inserting the following: programs for the prevention, detection, assessment, and treatment of, intervention in, investigation of, and response to elder abuse, neglect, and exploitation (including financial exploitation), including—;  
(B)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively;  
(C)by inserting after paragraph (1) the following: 
 
(2)providing for public education and outreach to promote financial literacy and prevent identity theft and financial exploitation of older individuals; ;  
(D)in paragraph (8), as redesignated by subparagraph (B), by striking and at the end;  
(E)in paragraph (9), as redesignated by subparagraph (B), by striking the period and inserting a semicolon; and  
(F)by adding at the end the following: 
 
(10)examining various types of shelters serving older individuals (in this paragraph referred to as safe havens), and testing various safe haven models for establishing safe havens (at home or elsewhere), that recognize autonomy and self-determination, and fully protect the due process rights of older individuals;  
(11)supporting multidisciplinary elder justice activities, such as— 
(A)supporting and studying team approaches for bringing a coordinated multidisciplinary or interdisciplinary response to elder abuse, neglect, and exploitation, including a response from individuals in social service, health care, public safety, and legal disciplines;  
(B)establishing a State coordinating council, which shall identify the individual State's needs and provide the Assistant Secretary with information and recommendations relating to efforts by the State to combat elder abuse, neglect, and exploitation;  
(C)providing training, technical assistance, and other methods of support to groups carrying out multidisciplinary efforts at the State (referred to in some States as State Working Groups);  
(D)broadening and studying various models for elder fatality and serious injury review teams, to make recommendations about their composition, protocols, functions, timing, roles, and responsibilities, with a goal of producing models and information that will allow for replication based on the needs of States and communities (other than the ones in which the review teams were used); and  
(E)developing best practices, for use in long-term care facilities, that reduce the risk of elder abuse for residents, including the risk of resident-to-resident abuse; and  
(12)addressing underserved populations of older individuals, such as— 
(A)older individuals living in rural locations;  
(B)older individuals in minority populations; or  
(C)low-income older individuals. ;  
(3)in subsection (e)(2)— 
(A)by striking subsection (b)(8)(B)(i) and inserting subsection (b)(9)(B)(i); and  
(B)by striking subsection (b)(8)(B)(ii) and inserting subsection (b)(9)(B)(ii); and  
(4)by adding at the end of the section the following: 
 
(h)Accountability measuresThe Assistant Secretary shall develop accountability measures to ensure the effectiveness of the activities carried out under this section.  
(i)Evaluating programsThe Assistant Secretary shall evaluate the activities carried out under this section, using funds made available under section 206(g).  
(j)Compliance with applicable lawsIn order to receive funds made available to carry out this section, an entity shall comply with all applicable laws, regulations, and guidelines. .  
703.Native American organization provisionsSection 751 of the Older Americans Act of 1965 (42 U.S.C. 3058aa) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking and at the end;  
(B)in paragraph (2), by striking the period and inserting ; and; and  
(C)by adding at the end the following: 
 
(3)enabling the eligible entities to support multidisciplinary elder justice activities, such as— 
(A)establishing a coordinating council, which shall identify the needs of an individual Indian tribe or other Native American group and provide the Assistant Secretary with information and recommendations relating to efforts by the Indian tribe or the governing entity of the Native American group to combat elder abuse, neglect, and exploitation;  
(B)providing training, technical assistance, and other methods of support to groups carrying out multidisciplinary efforts for an Indian tribe or other Native American group; and  
(C)broadening and studying various models for elder fatality and serious injury review teams, to make recommendations about their composition, protocols, functions, timing, roles, and responsibilities, with a goal of producing models and information that will allow for replication based on the needs of Indian tribes and other Native American groups (other than the ones in which the review teams were used). ;   
(2)in subsection (b), by striking this subtitle and inserting this section; and  
(3)in subsection (d)— 
(A)by striking this section and inserting this subtitle; and  
(B)by striking 2001 and inserting 2007.  
704.Elder justice programsSubtitle B of title VII of the Older Americans Act of 1965 (42 U.S.C. 3058aa) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
BNative American organization and elder justice provisions ;  
and  
(2)by inserting after section 751 the following: 
 
752.Grants to promote comprehensive State elder justice systems 
(a)Purpose and authorityFor each fiscal year, the Assistant Secretary may make grants to States, on a competitive basis, in accordance with this section, to promote the development and implementation, within each such State, of a comprehensive elder justice system, as defined in subsection (b).  
(b)Comprehensive elder justice system definedIn this section, the term comprehensive elder justice system means an integrated, multidisciplinary, and collaborative system for preventing, detecting, and addressing elder abuse, neglect, and exploitation in a manner that— 
(1)provides for widespread, convenient public access to the range of available elder justice information, programs, and services;  
(2)coordinates the efforts of public health, social service, and law enforcement authorities, as well as other appropriate public and private entities, to identify and diminish duplication and gaps in the system;  
(3)provides a uniform method for the standardization, collection, management, analysis, and reporting of data; and  
(4)provides such other elements as the Assistant Secretary determines appropriate.  
(c)ApplicationsTo be eligible to receive a grant under this section for a fiscal year, a State shall submit an application to the Assistant Secretary, at such time, in such manner, and containing such information and assurances as the Assistant Secretary determines appropriate.  
(d)Amount of grantsThe amount of a grant to a State with an application approved under this section for a fiscal year shall be such amount as the Assistant Secretary determines appropriate.  
(e)Use of funds 
(1)In generalA State that receives a grant under this section shall use funds made available through such grant to promote the development and implementation of a comprehensive elder justice system by— 
(A)establishing formal working relationships among public and private providers of elder justice programs, service providers, and stakeholders in order to create a unified elder justice network across such State to coordinate programmatic efforts;  
(B)facilitating and supporting the development of a management information system and standard data elements;  
(C)providing for appropriate education (including educating the public about the range of available elder justice information, programs, and services), training, and technical assistance; and  
(D)taking such other steps as the Assistant Secretary determines appropriate.  
(2)Maintenance of effortFunds made available to States pursuant to this section shall be used to supplement and not supplant other Federal, State, and local funds expended to support activities described in paragraph (1). .  
705.Rule of constructionSubtitle C of title VII of the Older Americans Act of 1965 (42 U.S.C. 3058bb et seq.) is amended by adding at the end the following: 
 
765.Rule of constructionNothing in this title shall be construed to interfere with or abridge the right of an older individual to practice the individual’s religion through reliance on prayer alone for healing, in a case in which a decision to so practice the religion— 
(1)is contemporaneously expressed by the older individual— 
(A)either orally or in writing;  
(B)with respect to a specific illness or injury that the older individual has at the time of the decision; and  
(C)when the older individual is competent to make the decision;  
(2)is set forth prior to the occurrence of the illness or injury in a living will, health care proxy, or other advance directive document that is validly executed and applied under State law; or  
(3)may be unambiguously deduced from the older individual’s life history. .  
VIIIFederal Youth Development Council 
801.Short titleThis title may be cited as the Tom Osborne Federal Youth Coordination Act.  
802.Establishment and membership 
(a)EstablishmentThere is established the Federal Youth Development Council (in this title referred to as the Council).  
(b)Members and terms 
(1)Federal employee membersThe members of the Council shall include the Attorney General, the Secretary of Agriculture, the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Housing and Urban Development, the Secretary of Education, the Secretary of the Interior, the Secretary of Commerce, the Secretary of Defense, the Director of National Drug Control Policy, and the Chief Executive Officer of the Corporation for National and Community Service, or a designee of each such individual who holds significant decision-making authority, and other Federal officials as directed by the President.  
(2)Additional members 
(A)In generalThe members of the Council shall include any additional members as the President shall appoint from among representatives of community-based organizations, including faith-based organizations, child and youth focused foundations, institutions of higher education, non-profit organizations, youth service providers, State and local government, and youth in disadvantaged situations.  
(B)ConsultationIn making the appointments under this paragraph, the President, as determined appropriate by the President, shall consult with— 
(i)the Speaker of the House of Representatives, who shall take into account the recommendations of the majority leader and the minority leader of the House of Representatives; and  
(ii)the president pro tempore of the Senate, who shall take into account the recommendations of the majority leader and the minority leader of the Senate.  
(3)Length of termEach member of the Council shall serve for the life of the Council.  
(c)Compensation and travel expenses 
(1)No compensation for service on CouncilEach member of the Council appointed under section 802 who is not an officer or employee of the United States shall not receive pay by reason of the member's service on the Council, and shall not be considered an employee of the Federal Government by reason of such service. Each member of the Council who is an officer or employee of the United States shall serve without compensation in addition to that received for the member's service as an officer or employee of the United States.  
(2)Travel and transportation expensesEach member of the Council may be allowed travel or transportation expenses in accordance with section 5703 of title 5, United States Code, while away from the member's home or regular place of business in the performance of services for the Council.  
(d)ChairpersonThe Chairperson of the Council shall be the Secretary of Health and Human Services.  
(e)MeetingsThe Council shall meet at the call of the Chairperson, not less frequently than 4 times each year. The first meeting shall be not less than 4 months after the date of enactment of this Act.  
803.Duties of the Council 
(a)In generalThe duties of the Council shall be to provide advice and recommendations, including— 
(1)ensuring communication among agencies administering programs designed to serve youth, especially those in disadvantaged situations;  
(2)assessing the needs of youth, especially those in disadvantaged situations, and those who work with youth, and the quantity and quality of Federal programs offering services, supports, and opportunities to help youth in their educational, social, emotional, physical, vocational, and civic development, in coordination with the Federal Interagency Forum on Child and Family Statistics;  
(3)recommending quantifiable goals and objectives for such programs;  
(4)making recommendations for the allocation of resources in support of such goals and objectives;  
(5)identifying possible areas of overlap or duplication in the purpose and operation of programs serving youth and recommending ways to better facilitate the coordination and consultation among, and improve the efficiency and effectiveness of, such programs;  
(6)identifying target populations of youth who are disproportionately at risk and assisting agencies in focusing additional resources on such youth;  
(7)developing a plan, including common indicators of youth well-being that are consistent with the indicators tracked by the Federal Interagency Forum on Child and Family Statistics, and assisting Federal agencies, at the request of 1 or more such agencies, in coordinating to achieve the goals and objectives described in paragraph (3);  
(8)assisting Federal agencies, at the request of 1 or more such agencies, in collaborating on— 
(A)model programs and demonstration projects focusing on special populations, including youth in foster care and migrant youth;  
(B)projects to promote parental involvement; and  
(C)projects that work to involve young people in service programs;  
(9)soliciting and documenting ongoing input and recommendations from— 
(A)youth, especially youth in disadvantaged situations;  
(B)national youth development experts, researchers, parents, community-based organizations, including faith-based organizations, foundations, business leaders, youth service providers, and teachers; and  
(C)State and local government agencies, particularly agencies serving children and youth; and  
(10)working with Federal agencies— 
(A)to promote high-quality research and evaluation, identify and replicate model programs and promising practices, and provide technical assistance relating to the needs of youth; and  
(B)to coordinate the collection and dissemination of youth services-related data and research.  
(b)Technical assistanceThe Council may provide technical assistance to a State at the request of a State to support a State-funded council for coordinating State youth efforts.  
804.Coordination with existing interagency coordination entitiesIn carrying out the duties described in section 803, the Council shall coordinate the efforts of the Council with other Federal, State, and local coordinating entities in order to complement and not duplicate efforts, including the following: 
(1)Coordinating with the Federal Interagency Forum on Child and Family Statistics, established under Executive Order 13045 (42 U.S.C. 4321 note; relating to protection of children from environmental health risks and safety risks), on matters pertaining to data collection.  
(2)Coordinating with the United States Interagency Council on Homelessness, established under section 201 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311), on matters pertaining to homelessness.  
(3)Coordinating with the Coordinating Council on Juvenile Justice and Delinquency Prevention, established under section 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616), on matters pertaining to programs for at-risk youth.  
805.Assistance of staff 
(a)Designation of individualThe Chairperson is authorized to designate an individual to have responsibility for assisting in carrying out the duties of the Council under this title.  
(b)Staff of Federal agenciesUpon request of the Council, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the department or agency to the Council to assist in carrying out the Council's duties under this title.  
806.Powers of the Council 
(a)MailsThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.  
(b)Administrative support servicesUpon the request of the Council, the Administrator of General Services shall provide to the Council, on a reimbursable basis, the administrative support services necessary for the Council to carry out its responsibilities under this title.  
807.Report 
(a)Interim reportNot later than 1 year after the first meeting of the Council, the Council shall transmit to the relevant committees of Congress an interim report of the findings of the Council.  
(b)Final reportNot later than 2 years after the first meeting of the Council, the Council shall transmit to the relevant committees of Congress a final report of the Council's findings and recommendations, which report shall— 
(1)include a comprehensive list of recent research and statistical reporting by various Federal agencies on the overall well-being of youth;  
(2)include the assessment of the needs of youth and those who serve youth;  
(3)include a summary of the plan described in section 803(a)(7);  
(4)recommend ways to coordinate and improve Federal training and technical assistance, information sharing, and communication among the various Federal programs and agencies serving youth, as the Chairperson determines appropriate;  
(5)include recommendations to better integrate and coordinate policies across agencies at the Federal, State, and local levels, including any recommendations the Chairperson determines appropriate, if any, for legislation and administrative actions;  
(6)include a summary of actions the Council has taken at the request of Federal agencies to facilitate collaboration and coordination on youth serving programs and the results of those collaborations, if available;  
(7)include a summary of the action the Council has taken at the request of States to provide technical assistance under section 803(b), if applicable; and  
(8)include a summary of the input and recommendations from the groups identified in section 803(a)(9).  
808.TerminationThe Council shall terminate 60 days after transmitting the final report under section 807(b).  
809.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $1,000,000 for each of the fiscal years 2007 and 2008.  
IXConforming amendments 
901.Conforming amendments to other Acts 
(a)Older Americans Act Amendments of 1987Section 205(1) of the Older Americans Act Amendments of 1987 (42 U.S.C. 3001 note) is amended by striking section 102(17) of the Older Americans Act of 1965 (42 U.S.C. 3002(17)) and inserting section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).  
(b)Energy Conservation and Production ActSection 412(6) of the Energy Conservation and Production Act (42 U.S.C. 6862(6)) is amended by striking paragraphs (4), (5), and (6), respectively, of section 102 and inserting section 102.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
